Exhibit 10.1

Execution Copy

 

--------------------------------------------------------------------------------

Published Cusip Number:                                         

$300,000,000

REVOLVING CREDIT AGREEMENT

dated as of October 1, 2007,

among

TERADATA CORPORATION,

as Borrower

BANK OF AMERICA, N.A.,

as Administrative Agent, L/C Issuer and Swing Line Lender

JPMORGAN CHASE BANK, N.A.,

as Syndication Agent

CITIBANK, N.A.,

FIFTH/THIRD BANK

and

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

as Co-Documentation Agents

and

the other LENDERS party thereto

 

--------------------------------------------------------------------------------

BANC OF AMERICA SECURITIES LLC

and

J.P. MORGAN SECURITIES INC.,

as Joint Lead Arrangers and Joint Book Managers

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page ARTICLE I DEFINITIONS    1

Section 1.01

   Defined Terms    1

Section 1.02

   Classification of Loans and Borrowings    21

Section 1.03

   Terms Generally    22

Section 1.04

   Accounting Terms; GAAP    22

Section 1.05

   Exchange Rates; Currency Equivalents    22

Section 1.06

   Additional Alternative Currencies    23

Section 1.07

   Change of Currency    23

Section 1.08

   Times of Day    24 ARTICLE II THE CREDITS    24

Section 2.01

   Commitments    24

Section 2.02

   Loans and Borrowings    24

Section 2.03

   Requests for Revolving Borrowings    25

Section 2.04

   Competitive Bid Procedure    27

Section 2.05

   Swing Line Loans    29

Section 2.06

   Letters of Credit    30

Section 2.07

   Payments Generally; Administrative Agent’s Clawback    37

Section 2.08

   Interest Elections    39

Section 2.09

   Termination and Reduction of Commitments    41

Section 2.10

   Repayment of Loans; Evidence of Debt    41

Section 2.11

   Prepayment of Loans    42

Section 2.12

   Fees    43

Section 2.13

   Interest    44

Section 2.14

   Alternate Rate of Interest    44

Section 2.15

   Increased Costs    45

Section 2.16

   Break Funding Payments    47

Section 2.17

   Taxes    47

Section 2.18

   Payments Generally; Pro Rata Treatment; Sharing of Set-offs    49

Section 2.19

   Mitigation Obligations; Replacement of Lenders    50

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

          Page

Section 2.20

   Currency Equivalents; Currency Fluctuations    51

Section 2.21

   Increase in Revolving Commitments    52

Section 2.22

   Extension of Maturity Date    53 ARTICLE III REPRESENTATIONS AND WARRANTIES
   54

Section 3.01

   Organization; Powers    54

Section 3.02

   Authorization; Enforceability    54

Section 3.03

   Governmental Approvals; No Conflicts    54

Section 3.04

   Financial Condition; No Material Adverse Change    55

Section 3.05

   Properties    55

Section 3.06

   Litigation and Environmental Matters    55

Section 3.07

   Compliance with Laws and Agreements    56

Section 3.08

   Investment Company Status    56

Section 3.09

   Taxes    56

Section 3.10

   ERISA    56

Section 3.11

   Disclosure    56

Section 3.12

   Federal Reserve Regulations    56

Section 3.13

   Use of Proceeds and Letters of Credit    57

Section 3.14

   Subsidiaries    57 ARTICLE IV CONDITIONS    57

Section 4.01

   Conditions of Initial Credit Extension    57

Section 4.02

   Conditions to all Credit Extensions    59 ARTICLE V AFFIRMATIVE COVENANTS   
60

Section 5.01

   Financial Statements and Other Information    60

Section 5.02

   Notices of Material Events    61

Section 5.03

   Existence; Conduct of Business    62

Section 5.04

   Payment of Obligations    62

Section 5.05

   Maintenance of Properties; Insurance    62

Section 5.06

   Books and Records; Inspection Rights    63

Section 5.07

   Compliance with Laws    63

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

          Page

Section 5.08

   Material Subsidiaries    63

Section 5.09

   Use of Proceeds    63 ARTICLE VI NEGATIVE COVENANTS    64

Section 6.01

   Subsidiary Indebtedness    64

Section 6.02

   Liens    64

Section 6.03

   Sale and Leaseback Transactions    65

Section 6.04

   Fundamental Changes    65

Section 6.05

   Asset Sales    66

Section 6.06

   Margin Stock; Unfriendly Acquisitions    67

Section 6.07

   Fiscal Year    67

Section 6.08

   Restrictive Agreements    67

Section 6.09

   Transactions with Non-Material Subsidiaries    67

Section 6.10

   Investments    68

Section 6.11

   Cash Interest Coverage Ratio    68

Section 6.12

   Leverage Ratio    68 ARTICLE VII EVENTS OF DEFAULT    68

Section 7.01

   Events of Default    68

Section 7.02

   Remedies Upon Event of Default    70

Section 7.03

   Application of Funds    71 ARTICLE VIII THE ADMINISTRATIVE AGENT    72
ARTICLE IX MISCELLANEOUS    76

Section 9.01

   Notices    76

Section 9.02

   Waivers; Amendments    78

Section 9.03

   Expenses; Indemnity; Damage Waiver    79

Section 9.04

   Successors and Assigns    80

Section 9.05

   Survival    83

Section 9.06

   Counterparts; Integration; Effectiveness    83

Section 9.07

   Severability    84

Section 9.08

   Right of Setoff; Payments Set Aside    84

 

iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

          Page

Section 9.09

   Governing Law; Jurisdiction; Consent to Service of Process    84

Section 9.10

   WAIVER OF JURY TRIAL    85

Section 9.11

   Headings    85

Section 9.12

   Confidentiality    85

Section 9.13

   Interest Rate Limitation    87

Section 9.14

   Judgment Currency    87

Section 9.15

   USA Patriot Act    87

Section 9.16

   No Advisory or Fiduciary Responsibility    87

 

iv



--------------------------------------------------------------------------------

SCHEDULES:        Schedule 1.01   —      Disclosed Matters Schedule 2.01   —
     Commitments Schedule 3.14   —      Subsidiaries Schedule 6.08   —     
Existing Restrictions Schedule 9.01   —      Notice Addresses

 

EXHIBITS:           Exhibit A      -      Form of Loan Notice Exhibit B      -
     Form of Opinion Exhibit C      -      Form of Assignment and Assumption
Exhibit D      -      Form of Note Exhibit E      -      Form of Guaranty
Exhibit F           Form of Compliance Certificate

 

v



--------------------------------------------------------------------------------

This REVOLVING CREDIT AGREEMENT is entered into as of October 1, 2007 (this
“Agreement”), among TERADATA CORPORATION, as Borrower, each lender from time to
time party hereto (collectively, the “Lenders” and, individually, a “Lender”),
BANK OF AMERICA, N.A., as Administrative Agent, L/C Issuer and Swing Line
Lender, JPMORGAN CHASE BANK, N.A., as Syndication Agent, and CITIBANK, N.A.,
FIFTH/THIRD BANK and THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as Co-Documentation
Agents.

The Borrower has requested the Lenders to establish the credit facility provided
for herein on the Closing Date for the general corporate purposes of the
Borrower and the Subsidiaries. The Lenders are willing to establish such credit
facility upon the terms and subject to the conditions set forth herein.

Accordingly, the parties hereto agree as follows:

ARTICLE I

Definitions

Section 1.01 Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“Additional Credit Assumption Agreement” means an agreement in form and
substance reasonably satisfactory to the Administrative Agent, between the
Borrower and an Additional Credit Lender pursuant to which such Additional
Credit Lender assumes an Additional Credit Commitment under Section 2.21.

“Additional Credit Commitment” means the Commitment of any Lender (including any
increase to a Lender’s then existing Commitment) established pursuant to
Section 2.21.

“Additional Credit Lender” means a Lender with an Additional Credit Commitment
or a Person that will become such a Lender pursuant to Section 2.21.

“Administrative Agent” means Bank of America in its capacity as administrative
agent for the Lenders under any of the Loan Documents, or any successor
administrative agent.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account set forth in Schedule 9.01, or such other address or
account as the Administrative Agent may from time to time notify the Borrower
and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agreement” has the meaning assigned to such term in the preamble hereto.



--------------------------------------------------------------------------------

“Agreement Currency” has the meaning assigned to such term in Section 9.14(b).

“Aggregate Commitments” means, at any time, the aggregate amount of Commitments
in effect at such time.

“Aggregate Revolving Credit Exposure” means the aggregate amount of the Lenders’
Revolving Credit Exposures.

“Alternative Currency” means each of British Pounds Sterling, Euros, Japanese
Yen and each other currency approved in accordance with Section 1.05.

“Alternative Currency Borrowing” means a Borrowing consisting of Alternative
Currency Loans.

“Alternative Currency Exposure” means, at any time, the aggregate Dollar
Equivalent of the principal amount of all outstanding Alternative Currency Loans
at such time. The Alternative Currency Exposure of any Lender at any time shall
be its Applicable Percentage of the total Alternative Currency Exposure at such
time.

“Alternative Currency Loans” means the Revolving Loans that are denominated in
Alternative Currencies. Each Alternative Currency Loan shall be a Eurocurrency
Rate Loan.

“Applicable Creditor” has the meaning assigned to such term in Section 9.14(b).

“Applicable Percentage” means, with respect to any Lender, the percentage of the
Aggregate Commitments represented by such Lender’s Commitment. If the
Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon the Commitments most recently in effect, giving effect to
any assignments.

“Applicable Rate” means the following percentages per annum, based upon the
Leverage Ratio as set forth in the most recent Compliance Certificate received
by the Administrative Agent pursuant to Section 5.01(c):

Applicable Rate

 

Pricing
Level   

Leverage Ratio

   Facility Fee    

Eurocurrency
Rate +

Letters of
Credit

    Utilization
Fee   1    >2.00:1    0.150 %   0.600 %   0.125 % 2    >1.50:1 but <2.00:1   
0.125 %   0.375 %   0.125 % 3    >1.00:1 but <1.50:1    0.100 %   0.300 %  
0.100 % 4    <1.00:1    0.080 %   0.220 %   0.100 %

 

2



--------------------------------------------------------------------------------

For the period from the Closing Date until the first Business Day immediately
following the date a Compliance Certificate is delivered for the fiscal quarter
ending September 30, 2007 pursuant to Section 5.01(c), the Applicable Rate shall
equal Pricing Level 4. Thereafter, any increase or decrease in the Applicable
Rate resulting from a change in the Leverage Ratio shall become effective as of
the first Business Day immediately following the date a Compliance Certificate
is delivered pursuant to Section 5.01(c); provided, however, that if a
Compliance Certificate is not delivered when due in accordance with such
Section, then Pricing Level 1 shall apply as of the first Business Day after the
date on which such Compliance Certificate was required to have been delivered.

Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Rate for any period shall be subject to the
provisions of Section 2.13.

“Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Administrative Agent or the L/C
Issuer, as the case may be, to be necessary for timely settlement on the
relevant date in accordance with normal banking procedures in the place of
payment.

“Arrangers” means Banc of America Securities and J.P. Morgan Securities Inc. in
their capacity as joint lead arrangers and joint book managers.

“Assignment and Assumption” means an Assignment and Assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit C or any other form approved by the Administrative Agent.

“Attributable Indebtedness” means, on any date, in respect of any lease of the
Borrower or any Subsidiary, as lessee, entered into as part of a sale and
leaseback transaction subject to Section 6.03, (i) if such lease is a Capital
Lease Obligation, the capitalized amount thereof that would appear on a
consolidated balance sheet of the Borrower prepared as of such date in
accordance with GAAP, and (ii) if such lease is not a Capital Lease Obligation,
the capitalized amount of the remaining lease payments under such lease that
would appear on a consolidated balance sheet of the Borrower prepared as of such
date in accordance with GAAP if such lease were accounted for as a Capital Lease
Obligation.

“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its Subsidiaries most recently delivered in accordance with
Section 5.01(a), and the related consolidated statements of income or
operations, shareholders’ equity and cash flows for such fiscal year of the
Borrower and its Subsidiaries, including the notes thereto.

“Availability Period” means the period from and including the Closing Date to
the earliest of (a) the Maturity Date, (b) the date of termination of the
Aggregate Commitments pursuant to Section 2.09, and (c) the date of termination
of the commitment of each Lender to make Loans and of the obligation of the L/C
Issuer to make L/C Credit Extensions pursuant to Section 7.02.

 

3



--------------------------------------------------------------------------------

“Bank of America” means Bank of America, N.A. and its successors.

“Banc of America Securities” means Banc of America Securities LL/C and its
successors.

“Base Rate” means for any day a fluctuating rate per annum equal to the higher
of (a) the Federal Funds Rate plus 1/2 of 1% and (b) the Prime Rate.

“Base Rate Loan”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Base Rate. Base Rate Loans shall be
denominated in dollars only.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” means Teradata Corporation, a Delaware corporation.

“Borrower Materials” has the meaning set forth in Section 5.02.

“Borrowing” means (a) Revolving Loans of the same Type and currency, made,
converted or continued on the same date and, in the case of Eurocurrency Rate
Loans, as to which a single Interest Period is in effect, (b) a Competitive
Advance or group of Competitive Advances of the same Type and currency made on
the same date and as to which a single Interest Period is in effect or (c) Swing
Line Loans made on the same date.

“Borrowing Request” means a request by the Borrower for a Revolving Borrowing in
accordance with Section 2.03.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office with respect to
Obligations denominated in Dollars is located and:

(a) if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in Dollars, any fundings, disbursements, settlements and
payments in Dollars in respect of any such Eurocurrency Rate Loan, or any other
dealings in Dollars to be carried out pursuant to this Agreement in respect of
any such Eurocurrency Rate Loan, means any such day on which dealings in
deposits in Dollars are conducted by and between banks in the London interbank
Eurocurrency market;

(b) if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan that is an Alternative Currency Loan denominated in Euro, any fundings,
disbursements, settlements and payments in Euro in respect of any such
Eurocurrency Rate Loan, or any other dealings in Euro to be carried out pursuant
to this Agreement in respect of any such Eurocurrency Rate Loan, means a TARGET
Day;

 

4



--------------------------------------------------------------------------------

(c) if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan that is an Alternative Currency Loan denominated in a currency other than
Dollars or Euro, means any such day on which dealings in deposits in the
relevant currency are conducted by and between banks in the London or other
applicable offshore interbank market for such currency; and

(d) if such day relates to any fundings, disbursements, settlements and payments
in a currency other than Dollars or Euro in respect of a Eurocurrency Rate Loan
denominated in a currency other than Dollars or Euro, or any other dealings in
any currency other than Dollars or Euro to be carried out pursuant to this
Agreement in respect of any such Eurocurrency Rate Loan (other than any interest
rate settings), means any such day on which banks are open for foreign exchange
business in the principal financial center of the country of such currency.

“Calculation Date” means each of the following: (a) each date of a Borrowing of
a Eurocurrency Rate Loan denominated in an Alternative Currency, (b) each date
of a continuation of a Eurocurrency Rate Loan denominated in an Alternative
Currency, (c) the last Business Day of each calendar week and (d) such
additional dates as the Administrative Agent shall determine or the Required
Lenders shall require.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the L/C Issuer and the Lenders, as
collateral for the L/C Obligations, cash or deposit account balances pursuant to
documentation in form and substance satisfactory to the Administrative Agent and
the L/C Issuer (which documents are hereby consented to by the Lenders).
Derivatives of such term have corresponding meanings.

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the date hereof) other than
an employee benefit plan or related trust of the Borrower or of the Borrower and
any Subsidiaries, of shares representing more than 25% of the aggregate ordinary
voting power represented by the issued and outstanding capital stock of the
Borrower; or (b) occupation of a majority of the seats (other than vacant seats)
on the board of directors of the Borrower by Persons who were neither
(i) nominated by the board of directors of the Borrower nor (ii) appointed by
directors so nominated.

“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c)

 

5



--------------------------------------------------------------------------------

compliance by any Lender or the L/C Issuer (or, for purposes of Section 2.15(b),
by any lending office of such Lender or by such Lender’s or the L/C Issuer’s
holding company, if any) with any request, guideline or directive (whether or
not having the force of law) of any Governmental Authority made or issued after
the date of this Agreement.

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans, Competitive
Advances or Swing Line Loans.

“Closing Date” means the first date on which all the conditions precedent in
Section 4.01 are satisfied or waived in accordance with Section 4.01 (or, in the
case of Section 4.01(b), waived by the Person entitled to receive the applicable
payment).

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Revolving Loans and to acquire participations in Letters of Credit and
Swing Line Loans hereunder, expressed as an amount representing the maximum
aggregate amount of such Lender’s Revolving Credit Exposure hereunder, as such
commitment may be (a) reduced from time to time pursuant to Section 2.09,
(b) increased from time to time pursuant to Section 2.21, and (c) reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 9.04. The initial amount of each Lender’s Commitment is set
forth on Schedule 2.01, in the Additional Credit Assumption Agreement pursuant
to which such Lender shall have obtained an Additional Credit Commitment, or in
the Assignment and Assumption pursuant to which such Lender shall have assumed
its Commitment, as applicable. The initial aggregate amount of the Lenders’
Commitments is $300,000,000.

“Competitive Advance” means a Loan made pursuant to Section 2.04.

“Competitive Bid” means an offer by a Lender to make a Competitive Advance in
accordance with Section 2.04.

“Competitive Bid Rate” means, with respect to any Competitive Bid, the Margin or
the Fixed Rate, as applicable, offered by the Lender making such Competitive
Bid.

“Competitive Bid Request” means a request by the Borrower for Competitive Bids
in accordance with Section 2.04.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit F.

“Consolidated Cash Interest Expense” means, for any period, the difference for
such period between (a) the sum for the Borrower and the Subsidiaries of
(i) interest expense and (ii) the portion of any payments or accruals with
respect to Capital Lease Obligations allocable to interest expense and
(iii) capitalized interest expense and (b) to the extent included in interest
expense, the sum for the Borrower and the Subsidiaries of (i) pay-in-kind
interest expense and (ii) the amortization of debt discounts, all as determined
on a consolidated basis in accordance with GAAP.

 

6



--------------------------------------------------------------------------------

“Consolidated EBITDA” means, for any period, the net income (loss) of the
Borrower and the Subsidiaries for such period plus, to the extent deducted in
computing such consolidated net income and without duplication, the sum of
(a) income tax expense, (b) Consolidated Cash Interest Expense, (c) depreciation
and amortization expense, and (d) extraordinary losses during such period and
nonrecurring noncash charges during such period (provided that any cash
expenditure in respect of any such noncash charge will be deducted in computing
Consolidated EBITDA for a period in which such expenditure is made), minus, to
the extent added in computing such consolidated net income and without
duplication, the sum of (i) income tax benefit and (ii) extraordinary or
nonrecurring gains during such period, all as determined on a consolidated basis
in accordance with GAAP.

“Consolidated Net Income” means, for any period, for the Borrower and its
Subsidiaries determined on a consolidated basis, the net income of the Borrower
and such Subsidiaries for that period.

“Consolidated Tangible Assets” means, as of the last day of any fiscal quarter
of the Borrower, all tangible assets on the consolidated balance sheet of the
Borrower and the Subsidiaries, as determined on a consolidated basis in
accordance with GAAP.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Credit Extension” means each of the following: (a) a Borrowing and (b) and L/C
Credit Extension.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 1.01.

“Dollar Equivalent” means, on any date of determination, with respect to any
amount in any Alternative Currency, the equivalent in dollars of such amount,
determined by the Administrative Agent using the Exchange Rate with respect to
such Alternative Currency then in effect as determined pursuant to
Section 2.20(a).

“dollars” or “$” refers to lawful money of the United States of America.

 

7



--------------------------------------------------------------------------------

“EMU” means the economic and monetary union in accordance with the Treaty of
Rome 1957, as amended by the Single European Act 1986, the Maastricht Treaty of
1992 and the Amsterdam Treaty of 1998.

“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.

“Environmental Laws” means all (a) laws, rules, regulations, codes and
ordinances and (b) all orders, decrees, judgments, injunctions or binding
agreements issued, promulgated or entered into by any Governmental Authority and
by or affecting the Borrower, in each case relating in any way to the
environment, preservation or reclamation of natural resources, the management,
release or threatened release of any Hazardous Material or to health and safety
matters.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (g) the
receipt by the Borrower or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.

 

8



--------------------------------------------------------------------------------

“Eurocurrency Rate” means, for any Interest Period with respect to a
Eurocurrency Rate Loan, the rate per annum equal to the British Bankers
Association LIBOR Rate (“BBA LIBOR”), as published by Reuters (or other
commercially available source providing quotations of BBA LIBOR as designated by
the Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period, for
Dollar deposits (for delivery on the first day of such Interest Period) with a
term equivalent to such Interest Period. If such rate is not available at such
time for any reason, then the “Eurocurrency Rate” for such Interest Period shall
be the rate per annum determined by the Administrative Agent to be the rate at
which deposits in Dollars for delivery on the first day of such Interest Period
in same day funds in the approximate amount of the Eurocurrency Rate Loan being
made, continued or converted by Bank of America and with a term equivalent to
such Interest Period would be offered by Bank of America’s London Branch to
major banks in the London interbank Eurocurrency market at their request at
approximately 11:00 a.m. (London time) two Business Days prior to the
commencement of such Interest Period.

“Eurocurrency Rate Loan” means a Loan that bears interest at a rate based on the
Eurocurrency Rate.

“Events of Default” has the meaning assigned to such term in Section 7.01.

“Exchange Rate” means, with respect to any Alternative Currency on any date, the
Spot Rate determined in accordance with Section 1.05.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the L/C Issuer or any other recipient of any payment to be made by or on account
of any obligation of the Borrower hereunder, (a) income or franchise taxes
imposed on (or measured by) its net income by the United States of America, or
by the jurisdiction under the laws of which such recipient is organized or in
which its principal office is located or, in the case of any Lender, in which
its applicable lending office is located, (b) any branch profits taxes imposed
by the United States of America or any similar tax imposed by any other
jurisdiction in which the Borrower is located and (c) in the case of a Foreign
Lender (other than an assignee pursuant to a request by the Borrower under
Section 2.19(b)), any withholding tax that is imposed on amounts payable to such
Foreign Lender at the time such Foreign Lender becomes a party to this Agreement
(or designates a new lending office) or is attributable to such Foreign Lender’s
failure to comply with Section 2.17(e), except to the extent that such Foreign
Lender (or its assignor, if any) was entitled, at the time of designation of a
new lending office (or assignment), to receive additional amounts from the
Borrower with respect to such withholding tax pursuant to Section 2.17(a).

“Extension Notice” shall have the meaning assigned to such term in Section 2.22.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal

 

9



--------------------------------------------------------------------------------

Reserve Bank of New York on the Business Day next succeeding such day; provided
that (a) if such day is not a Business Day, the Federal Funds Rate for such day
shall be such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to Bank of America on such day on such transactions as
determined by the Administrative Agent.

“Fixed Rate” means, with respect to any Competitive Advance (other than a
Eurocurrency Rate Loan Competitive Advance), the fixed rate of interest per
annum specified by the Lender making such Competitive Advance in its related
Competitive Bid.

“Fixed Rate Loan” means a Competitive Advance bearing interest at a Fixed Rate.

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located. For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

“Foreign Subsidiary” means a Subsidiary that is not organized under the laws of
the United States, any state thereof or the District of Columbia.

“GAAP” means generally accepted accounting principles in the United States of
America.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.

 

10



--------------------------------------------------------------------------------

“Guarantors” means, collectively, each Subsidiary party to the Guaranty as of
the Closing Date and each other Subsidiary of the Borrower that executes and
delivers a guaranty or guaranty supplement pursuant to Section 5.08.

“Guaranty” means the Guaranty made by the Guarantors in favor of the Secured
Parties, substantially in the form of Exhibit E, together with each other
guaranty and guaranty supplement delivered pursuant to Section 5.08.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes regulated
pursuant to any Environmental Law.

“Hedging Agreement” means any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest or currency exchange rate or commodity price hedging arrangement.

“Increase Effective Date” has the meaning specified in Section 2.21.

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person in respect of the deferred purchase price of property or services
(excluding current accounts payable incurred in the ordinary course of
business), (d) all Indebtedness of others secured by (or for which the holder of
such Indebtedness has an existing right, contingent or otherwise, to be secured
by) any Lien on property owned or acquired by such Person, whether or not the
Indebtedness secured thereby has been assumed (if such Person has not assumed
such Indebtedness of others, then the amount of Indebtedness of such Person
shall be the lesser of (A) the amount of such Indebtedness of others and (B) the
fair market value of such property, as reasonably determined by the Borrower),
(e) all Guarantees by such Person of Indebtedness of others, (f) all Capital
Lease Obligations of such Person, (g) all obligations, contingent or otherwise,
of such Person as an account party in respect of standby letters of credit and
letters of guaranty (x) supporting Indebtedness or (y) obtained for any purpose
not in the ordinary course of business and (h) all obligations, contingent or
otherwise, of such Person in respect of bankers’ acceptances. The Indebtedness
of any Person shall include the Indebtedness of any other entity (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Index Debt” means senior, unsecured, long-term indebtedness for borrowed money
of the Borrower that is not guaranteed by any other Person or subject to any
other credit enhancement.

 

11



--------------------------------------------------------------------------------

“Information Memorandum” means the Confidential Information Memorandum dated
August 2007 relating to the Borrower distributed to prospective Lenders in
connection with the syndication of the Commitments.

“Interest Election Request” means a request by the Borrower to convert or
continue a Revolving Borrowing in accordance with Section 2.08.

“Interest Payment Date” means (a) with respect to any Base Rate Loan (other than
a Swing Line Loan), the last Business Day of each March, June, September and
December, (b) with respect to any Eurocurrency Rate Loan, the last Business Day
of the Interest Period applicable to the Borrowing of which such Loan is a part
and, in the case of a Eurocurrency Rate Loan Borrowing with an Interest Period
of more than three months’ duration, each Business Day prior to the last day of
such Interest Period that occurs at intervals of three months’ duration, after
the first day of such Interest Period, (c) with respect to any Fixed Rate Loan,
the last Business Day of the Interest Period applicable to the Borrowing of
which such Loan is a part and, in the case of a Fixed Rate Borrowing with an
Interest Period of more than 90 days’ duration (unless otherwise specified in
the applicable Competitive Bid Request), each Business Day prior to the last day
of such Interest Period that occurs at intervals of 90 days’ duration after the
first day of such Interest Period, and any other dates that are specified in the
applicable Competitive Bid Request as Interest Payment Dates with respect to
such Borrowing and (d) with respect to any Swing Line Loan, the Business Day
that such Loan is required to be repaid.

“Interest Period” means (a) with respect to any Eurocurrency Rate Loan
Borrowing, the period commencing on the date of such Borrowing and ending on the
numerically corresponding day in the calendar month that is one, two, three or
six months thereafter, as the Borrower may elect, and (b) with respect to any
Fixed Rate Borrowing, the period (which shall not be less than 7 days or more
than 360 days) commencing on the date of such Borrowing and ending on the date
specified in the applicable Competitive Bid Request; provided, that (i) if any
Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless, in the case
of a Eurocurrency Rate Loan Borrowing only, such next succeeding Business Day
would fall in the next calendar month, in which case such Interest Period shall
end on the next preceding Business Day and (ii) any Interest Period pertaining
to a Eurocurrency Rate Loan Borrowing that commences on the last Business Day of
a calendar month (or on a day for which there is no numerically corresponding
day in the last calendar month of such Interest Period) shall end on the last
Business Day of the last calendar month of such Interest Period. For purposes
hereof, the date of a Borrowing initially shall be the date on which such
Borrowing is made and, in the case of a Revolving Borrowing, thereafter shall be
the effective date of the most recent conversion or continuation of such
Borrowing.

“Investment” means, with respect to any Person, any acquisition or investment
(whether or not of a controlling interest) by such Person, by means of any of
the following: (a) the purchase or other acquisition of any equity interest in
another Person, (b) a loan, advance or extension of credit to, capital
contribution to, Guarantee of obligations of, or purchase or other acquisition
of any Indebtedness of, another Person, including any partnership or joint
venture interest in such other Person, or (c) the purchase or other acquisition
(in one transaction or a series of transactions) of all or substantially all of
the assets of another Person that constitute the

 

12



--------------------------------------------------------------------------------

business or a division or operating unit of another Person. Any binding
commitment to make an Investment in any other Person, as well as any option of
another Person to require an Investment in such Person, shall constitute an
Investment. For purposes of determining compliance with any covenant contained
in this Agreement, the amount of any Investment shall be the amount actually
invested, without adjustment for subsequent increases or decreases in the value
of such Investment.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application and any other document, agreement and instrument entered into
by the L/C Issuer and the Borrower (or any Subsidiary) or in favor of the L/C
Issuer and relating to any such Letter of Credit.

“Judgment Currency” has the meaning specified in Section 9.14(b).

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been (a) reimbursed by the Borrower in accordance
with Section 2.06(e) or (b) refinanced as a Borrowing.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the renewal or increase of
the amount thereof.

“L/C Disbursement” means a payment made by the L/C Issuer pursuant to a Letter
of Credit.

“L/C Exposure” means, at any time, the sum of (a) the aggregate undrawn amount
of all outstanding Letters of Credit at such time plus (b) the aggregate amount
of all L/C Disbursements that have not yet been reimbursed by or on behalf of
the Borrower at such time. The L/C Exposure of any Lender at any time shall be
its Applicable Percentage of the total L/C Exposure at such time.

“L/C Issuer” means Bank of America in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder.

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all

 

13



--------------------------------------------------------------------------------

Unreimbursed Amounts, including all L/C Borrowings. For purposes of this
Agreement, if on any date of determination a Letter of Credit has expired by its
terms but any amount may still be drawn thereunder by reason of the operation of
Rule 3.14 of the ISP, such Letter of Credit shall be deemed to be “outstanding”
in the amount remaining to be drawn.

“Lenders” has the meaning specified in the introductory paragraph hereto and, as
the context required, includes the Swing Line Lender.

“Letter of Credit” means any standby letter of credit issued pursuant to this
Agreement. Letters of Credit shall be denominated in dollars only.

“Letter of Credit Expiration Date” means the day that is five Business Days
prior to the Maturity Date then in effect.

“Leverage Ratio” means, as of the last day of any fiscal quarter, the ratio as
of such day of (i) Total Indebtedness to (ii) Consolidated EBITDA for the period
of four consecutive fiscal quarters ending on such last day.

“LIBO Rate” means, with respect to any Eurocurrency Rate Loan Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to the arithmetic average of the rates that appear
on the Reuters Screen LIBO Page at approximately 11:00 a.m., London time, two
Business Days prior to the commencement of such Interest Period, as the rate for
deposits in dollars or in the applicable Alternative Currency with a maturity
comparable to such Interest Period. In the event that such rate is not available
at such time for any reason, then the “LIBO Rate” with respect to such
Eurocurrency Rate Loan Borrowing for such Interest Period shall be the rate at
which deposits in dollars or in the applicable Alternative Currency
approximately equal in principal amount to such Eurocurrency Rate Loan Borrowing
and for a maturity comparable to such Interest Period are offered by the
principal London office of the Administrative Agent in immediately available
funds in the London interbank market at approximately 11:00 a.m., London time,
two Business Days prior to the commencement of such Interest Period.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

“Loan Documents” means this Agreement, each Note, each Issuer Document, each
Swap Contract with a Swap Bank, the Fee Letter and the Guaranty.

“Loan Notice” means a notice of (a) a Borrowing of Revolving Loans or Swing Line
Loans, (b) a conversion of Loans from one Type to the other, or (c) a
continuation of Eurocurrency Rate Loans, pursuant to Section 2.03, which, in
each case, if in writing, shall be substantially in the form of Exhibit A
hereto.

 

14



--------------------------------------------------------------------------------

“Loan Parties” means, collectively, the Borrower and each Guarantor, or any
combination of the foregoing.

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.

“Margin” means, with respect to any Competitive Advance bearing interest at a
rate based on the LIBO Rate, the marginal rate of interest, if any, to be added
to or subtracted from the LIBO Rate to determine the rate of interest applicable
to such Loan, as specified by the Lender making such Loan in its related
Competitive Bid.

“Margin Stock” means “margin stock” as defined in Regulation U of the Board.

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations, prospects or condition, financial or otherwise, of the
Borrower and the Subsidiaries taken as a whole, (b) the ability of the Borrower
to perform any of its obligations under this Agreement or (c) the rights of or
benefits available to the Lenders pursuant to this Agreement.

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Hedging Agreements, of any one
or more of the Borrower and the Subsidiaries in an aggregate principal amount
exceeding $25,000,000. For purposes of determining Material Indebtedness, the
“principal amount” of the obligations of the Borrower or any Subsidiary in
respect of any Hedging Agreement at any time shall be the maximum aggregate
amount (giving effect to any netting agreements) that the Borrower or such
Subsidiary would be required to pay if such Hedging Agreement were terminated at
such time.

“Material Subsidiary” means any direct or indirect Subsidiary of the Borrower
which (a) has total assets equal to or greater than 5% of Consolidated Tangible
Assets (calculated as of the most recent fiscal period with respect to which the
Lenders shall have received financial statements required to be delivered
pursuant to Sections 5.01(a) or (b) (or if prior to delivery of any financial
statements pursuant to such Sections, then calculated with respect to the year
end financial statements referenced in Section 3.04(a)) (the “Required Financial
Information”)) or (b) has income equal to or greater than 5% of Consolidated Net
Income (calculated for the most recent period for which the Lenders have
received the Required Financial Information); provided, however, that
notwithstanding the foregoing, the term “Material Subsidiary” shall mean each of
those Subsidiaries that together with the Borrower and each other Material
Subsidiary (i) have assets equal to not less than 80% of Consolidated Tangible
Assets (calculated as described above) and (ii) generate not less than 80% of
Consolidated Net Income; provided further that if more than one combination of
Subsidiaries satisfies such threshold, then those Subsidiaries so determined to
be “Material Subsidiaries” shall be specified by the Borrower; provided,
further, that there shall be excluded from the definition of “Material
Subsidiaries” and the computations set forth above, any Foreign Subsidiaries.

“Maturity Date” means the fifth anniversary of the date of this Agreement, as
such date may be extended pursuant to Section 2.22.

 

15



--------------------------------------------------------------------------------

“Maturity Date Extension Request” means a request by the Borrower, in form and
substance reasonably satisfactory to the Administrative Agent, for the extension
of the Maturity Date pursuant to Section 2.22.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“NCR” means NCR corporation, a Maryland corporation.

“Non-Consenting Lender” shall have the meaning assigned to such term in
Section 2.22.

“Non-Recourse Receivables Sale” means a sale of accounts receivable by the
Borrower or a Subsidiary to a Person that is not an Affiliate of the Borrower
for fair value (i.e., reflecting a fair market discount from face value) and
solely for cash consideration payable at the time of such sale; provided that
neither the Borrower nor any Subsidiary provides any Guarantee with respect to
the payment or collection of any such account receivable or any portion thereof
and the purchaser has no recourse to the Borrower or any Subsidiary, or to their
assets, in the event of nonpayment of all or any portion of any such account
receivable; provided, further, that customary representations and warranties of
the Borrower or a Subsidiary in connection with any such sale as to the
ownership, validity, absence of Liens, setoff rights and counterclaims and
similar matters with respect to the accounts receivable sold (but not as to
collectability or creditworthiness of the account debtor) shall not preclude
treatment of a sale of such receivables as a Non-Recourse Receivables Sale.

“Note” means a promissory note made by the Borrower in favor of each Lender
requesting a note and evidencing Loans made by such Lender, substantially in the
form of Exhibit D hereto.

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document
(including Swap Contract entered into after the date of this Agreement to which
a Swap Bank is a party entered into after the date of this Agreement) or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Loan Party or any
Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding. Without limiting the generality of
the foregoing, the Obligations of the Borrower under the Loan Documents include
(a) the obligation to pay principal, interest, Letter of Credit commissions,
charges, expenses, fees, reasonable attorney fees and disbursements, indemnities
and other amounts payable by the Borrower under any Loan Document and (b) the
obligations of the Borrower to reimburse any amount in respect of any of the
foregoing that any Lender, in its sole discretion, may elect to pay or advance
on behalf of the Borrower.

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or any other Loan Document from the execution, delivery
or enforcement of, or otherwise with respect to, this Agreement or any other
Loan Document.

 

16



--------------------------------------------------------------------------------

“Outstanding Amount” means (a) with respect to Loans and Swing Line Loans on any
date, the Dollar Equivalent Amount of the aggregate outstanding principal amount
thereof after giving effect to any borrowings and prepayments or repayments of
Loans and Swing Line Loans, as the case may be, occurring on such date; and
(b) with respect to any L/C Obligations on any date, the amount of such L/C
Obligations on such date after giving effect to any L/C Credit Extension
occurring on such date and any other changes in the aggregate amount of the L/C
Obligations as of such date, including as a result of any reimbursements by the
Borrower of Unreimbursed Amounts.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Permitted Encumbrances” means:

(a) Liens imposed by law for taxes that are not yet due or are being contested
in compliance with Section 5.04;

(b) Liens upon the equity interest or assets of any subsidiary that is not a
Material Subsidiary securing claims in an aggregate amount at any time
outstanding that does not exceed $15,000,000;

(c) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than 30 days or are being
contested in compliance with Section 5.04;

(d) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations;

(e) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;
and

(f) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of the Borrower or any Subsidiary;

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

 

17



--------------------------------------------------------------------------------

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Platform” has the meaning set forth in Section 5.02.

“Prime Rate” means, as of any date of determination, the rate of interest in
effect for such day as publicly announced from time to time by Bank of America
as its “prime rate.” The “prime rate” is a rate set by Bank of America based
upon various factors including Bank of America’s costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above, or below such announced
rate. Any change in such rate announced by Bank of America shall take effect at
the opening of business on the day specified in the public announcement of such
change.

“Public Lender” has the meaning set forth in Section 5.02.

“Register” has the meaning set forth in Section 9.04(c).

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Loans, a Loan Notice, (b) with respect to an L/C Credit
Extension, a Letter of Credit Application, (c) with respect to a Swing Line
Loan, a Loan Notice and, with respect to a Competitive Advance, a request for
Competitive Advance made in accordance with Section 2.04.

“Required Extension Lenders” means, at any time, Lenders having Revolving Credit
Exposures and unused Commitments representing at least 66 2/3% of the sum of the
Aggregate Revolving Credit Exposure and unused Commitments at such time.

“Required Lenders” means, at any time, Lenders having Revolving Credit Exposures
and unused Commitments representing at least 51% of the sum of the Aggregate
Revolving Credit Exposure and unused Commitments at such time; provided that,
for purposes of declaring the Loans to be due and payable pursuant to Article
VII if the Commitments have expired or terminated, and for all purposes after
the Loans become due and payable pursuant to Article VII and the Commitments
expire or terminate, the outstanding Competitive Advances of the Lenders shall
be included in their respective Revolving Credit Exposures in determining the
Required Lenders.

“Reset Date” shall have the meaning assigned to such term in Section 2.20(a).

 

18



--------------------------------------------------------------------------------

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or controller of a Loan Party.
Any document delivered hereunder that is signed by a Responsible Officer of a
Loan Party shall be conclusively presumed to have been authorized by all
necessary corporate, partnership and/or other action on the part of such Loan
Party and such Responsible Officer shall be conclusively presumed to have acted
on behalf of such Loan Party.

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Revolving Loans
denominated in dollars, its Alternative Currency Exposure and its L/C Exposure
and Swing Line Exposure at such time.

“Revolving Loan” means a Loan made pursuant to Section 2.03.

“Same Day Funds” means (a) with respect to disbursements and payments in
dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined by the Administrative Agent or the L/C Issuer, as the case may be, to
be customary in the place of disbursement or payment for the settlement of
international banking transactions in the relevant Alternative Currency.

“San Diego Facility” means that certain real property located at 17087 Via Del
Campo, 17089 Via Del Campo, 17093 Via Del Campo San Diego CA and 17095 Via Del
Campo, San Diego, California, and described as Parcel 2 of Parcel Map No. 13441
filed in the Office of the Recorder of the County of San Diego on August 24,
1984 as Document No. 84-324480 of Official Records.

“San Diego Excess Amount” has the meaning specified in Section 6.03(a).

“Spin-Off” means the transaction described in Amendment No. 2 to the Form 10
filed by the Borrower with the SEC on August 21, 2007, including, without
limitation, (a) the transfer of all assets and liabilities of the Teradata Data
Warehousing business from NCR to the Borrower and (b) the distribution by NCR of
all capital stock of the Borrower to the shareholders of NCR, resulting in the
shareholders of NCR owning all the capital stock of the Borrower.

“Spot Rate” for a currency means the rate determined by the Administrative Agent
to be the rate quoted by the Person acting in such capacity as the spot rate for
the purchase by such Person of such currency with another currency through its
principal foreign exchange trading office at approximately 11:00 a.m. on the
date two Business Days prior to the date as of which the foreign exchange
computation is made; provided that the Administrative Agent may obtain such spot
rate from another financial institution designated by the Administrative Agent
if the Person acting in such capacity does not have as of the date of
determination a spot buying rate for any such currency.

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial

 

19



--------------------------------------------------------------------------------

statements if such financial statements were prepared in accordance with GAAP as
of such date, as well as any other corporation, limited liability company,
partnership, association or other entity (a) of which securities or other
ownership interests representing more than 50% of the equity or more than 50% of
the ordinary voting power or, in the case of a partnership, more than 50% of the
general partnership interests are, as of such date, owned, controlled or held,
or (b) that is, as of such date, otherwise Controlled, by the parent or one or
more subsidiaries of the parent or by the parent and one or more subsidiaries of
the parent.

“Subsidiary” means any subsidiary of the Borrower.

“Swap Bank” means any Lender or an Affiliate of a Lender in its capacity as a
party to a Swap Contract entered into after the date of this Agreement.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Swing Line Commitment” means, with respect to the Swing Line Lender, the Swing
Line Lender’s commitment to make Swing Line Loans from time to time hereunder in
an aggregate principal amount not to exceed $50,000,000 at any time outstanding.

“Swing Line Exposure” means, at any time, the aggregate principal amount of all
Swing Line Loans outstanding at such time. The Swing Line Exposure of any Lender
at any time shall be its Applicable Percentage of the total Swing Line Exposure
at such time.

 

20



--------------------------------------------------------------------------------

“Swing Line Lender” means Bank of America, N.A. in its capacity as lender of
Swing Line Loans hereunder.

“Swing Line Loan” means a Loan made pursuant to Section 2.05.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority,
including any interest, additions to tax or penalties applicable thereto.

“Total Indebtedness” means, as of any date, the aggregate amount of Indebtedness
of the Borrower and the Subsidiaries on such date, without duplication, as
determined on a consolidated basis in accordance with GAAP and regardless of
whether such Indebtedness would be reflected on a balance sheet.

“Total Outstandings” means, as of any date of determination, the aggregate
amount of outstanding Revolving Loans, Competitive Advances, Swing Line Loans
and L/C Exposure on such day.

“Transactions” means the execution, delivery and performance by the Borrower of
this Agreement, the borrowing of Loans, the use of the proceeds thereof and the
issuance of Letters of Credit hereunder.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Eurocurrency Rate, the Base Rate or, in the case
of a Competitive Advance or Borrowing, the LIBO Rate or a Fixed Rate.

“Unfriendly Acquisition” means any Acquisition that has not, at the time of the
first public announcement of an offer relating thereto, been approved by the
board of directors of the Person to be acquired. For purposes of this
definition, “Acquisition” shall mean any transaction or series of related
transactions for the purpose of or resulting, directly or indirectly, in (a) the
acquisition of all or substantially all of the assets of a Person, or of any
business or division of a Person, (b) the acquisition of in excess of 50% of the
capital stock, partnership interests, membership interests or equity of any
Person, or otherwise causing any Person to become a subsidiary, or (c) a merger
or consolidation or any other combination with another Person (other than a
Person that is a Subsidiary) in which the Borrower or a Subsidiary is the
surviving entity.

“Unreimbursed Amount” means that amount of drawing under a Letter of Credit for
which the Borrower fails to reimburse the L/C Issuer in accordance with
Section 2.06(e).

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

Section 1.02 Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurocurrency Rate Loan”) or by Class and Type (e.g.,
a “Eurocurrency Rate Loan Revolving

 

21



--------------------------------------------------------------------------------

Loan”). Borrowings also may be classified and referred to by Class (e.g., a
“Revolving Borrowing”) or by Type (e.g., a “Eurocurrency Rate Loan Borrowing”)
or by Class and Type (e.g., a “Eurocurrency Rate Loan Revolving Borrowing”).

Section 1.03 Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement, (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights and (f) references to
“the date hereof” or “the date of this Agreement” shall refer to the Closing
Date.

Section 1.04 Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.

Section 1.05 Exchange Rates; Currency Equivalents. (a) The Administrative Agent
shall determine the Spot Rates as of each Calculation Date to be used for
calculating Dollar Equivalent amounts of Revolving Loans and Outstanding Amounts
denominated in Alternative Currencies. Such Spot Rates shall become effective as
of such Calculation Date and shall be the Spot Rates employed in converting any
amounts between the applicable currencies until the next Calculation Date to
occur. Except for purposes of financial statements delivered by Loan Parties
hereunder or calculating financial covenants hereunder or except as otherwise
provided herein, the applicable amount of any currency (other than dollars) for
purposes of the Loan Documents shall be such Dollar Equivalent amount as so
determined by the Administrative Agent.

 

22



--------------------------------------------------------------------------------

(b) Wherever in this Agreement in connection with a Borrowing, conversion,
continuation or prepayment of a Eurocurrency Rate Loan, an amount, such as a
required minimum or multiple amount, is expressed in dollars, but such
Eurocurrency Rate Loan is denominated in an Alternative Currency, such amount
shall be the relevant Alternative Currency Equivalent of such dollar amount
(rounded to the nearest unit of such Alternative Currency, with 0.5 of a unit
being rounded upward), as determined by the Administrative Agent.

Section 1.06 Additional Alternative Currencies. (a) The Borrower may from time
to time request that Eurocurrency Rate Loans be made in a currency other than
those specifically listed in the definition of “Alternative Currency;” provided
that such requested currency is a lawful currency (other than dollars) that is
readily available and freely transferable and convertible into dollars. In the
case of any such request with respect to the making of Eurocurrency Rate Loans,
such request shall be subject to the approval of the Administrative Agent and
the Lenders.

(b) Any such request shall be made to the Administrative Agent not later than
11:00 a.m., 20 Business Days prior to the date of the desired Credit Extension
(or such other time or date as may be agreed by the Administrative Agent in its
sole discretion). In the case of any such request pertaining to Eurocurrency
Rate Loans, the Administrative Agent shall promptly notify each Lender thereof.
Each Lender (in the case of any such request pertaining to Eurocurrency Rate
Loans) shall notify the Administrative Agent, not later than 11:00 a.m., ten
Business Days after receipt of such request whether it consents, in its sole
discretion, to the making of Eurocurrency Rate Loans in such requested currency.

(c) Any failure by a Lender to respond to such request within the time period
specified in the preceding sentence shall be deemed to be a refusal by such
Lender to permit Eurocurrency Rate Loans to be made in such requested currency.
If the Administrative Agent and all the Lenders consent to making Eurocurrency
Rate Loans in such requested currency, the Administrative Agent shall so notify
the Borrower and such currency shall thereupon be deemed for all purposes to be
an Alternative Currency hereunder for purposes of any Borrowings of Eurocurrency
Rate Loans. If the Administrative Agent shall fail to obtain consent to any
request for an additional currency under this Section 1.05, the Administrative
Agent shall promptly so notify the Borrower.

Section 1.07 Change of Currency. (a) Each obligation of the Borrowers to make a
payment denominated in the national currency unit of any member state of the
European Union that adopts the Euro as its lawful currency after the date hereof
shall be redenominated into Euro at the time of such adoption (in accordance
with the EMU Legislation). If, in relation to the currency of any such member
state, the basis of accrual of interest expressed in this Agreement in respect
of that currency shall be inconsistent with any convention or practice in the
London interbank market for the basis of accrual of interest in respect of the
Euro, such expressed basis shall be replaced by such convention or practice with
effect from the date on which such member state adopts the Euro as its lawful
currency; provided that if any Borrowing in the currency of such member state is
outstanding immediately prior to such date, such replacement shall take effect,
with respect to such Borrowing, at the end of the then current Interest Period.

 

23



--------------------------------------------------------------------------------

(b) Each provision of this Agreement shall be subject to such reasonable changes
of construction as the Administrative Agent may from time to time specify to be
appropriate to reflect the adoption of the Euro by any member state of the
European Union and any relevant market conventions or practices relating to the
Euro.

(c) Each provision of this Agreement also shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify to be appropriate to reflect a change in currency of any other country
and any relevant market conventions or practices relating to the change in
currency.

Section 1.08 Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).

ARTICLE II

The Credits

Section 2.01 Commitments. Subject to the terms and conditions set forth herein,
each Lender severally agrees to make Revolving Loans to the Borrower from time
to time on any Business Day during the Availability Period denominated in
dollars or in any Alternative Currency in an aggregate principal amount that
will not at any time result in (i) such Lender’s Revolving Credit Exposure
exceeding such Lender’s Commitment, (ii) the sum of Aggregate Revolving Credit
Exposure plus the aggregate principal amount of outstanding Competitive Advances
exceeding the Aggregate Commitments or (iii) the Alternative Currency Exposure
exceeding $100,000,000. Within the foregoing limits and subject to the terms and
conditions set forth herein, the Borrower may borrow under this Section 2.01,
prepay under Section 2.11 and reborrow Revolving Loans under this Section 2.01.

Section 2.02 Loans and Borrowings. (a) Each Revolving Loan shall be made as part
of a Borrowing consisting of Revolving Loans made by the Lenders ratably in
accordance with their respective Commitments. Each Competitive Advance shall be
made in accordance with the procedures set forth in Section 2.04. The failure of
any Lender to make any Loan required to be made by it shall not relieve any
other Lender of its obligations hereunder; provided that the Commitments, Swing
Line Commitments and Competitive Bids of the Lenders are several and no Lender
shall be responsible for any other Lender’s failure to make Loans as required.

(b) Subject to Section 2.14, (i) each Revolving Borrowing shall be comprised
entirely of Base Rate Loans or Eurocurrency Rate Loans as the Borrower may
request in accordance herewith, and (ii) each Competitive Borrowing shall be
comprised entirely of Eurocurrency Rate Loans or Fixed Rate Loans as the
Borrower may request in accordance herewith. Each Swing Line Loan shall be a
Base Rate Loan . Each Lender at its option may make any Eurocurrency Rate Loan
by causing any domestic or foreign branch or Affiliate of such Lender to make
such Loan; provided that any exercise of such option shall not affect the
obligation of the Borrower to repay such Loan in accordance with the terms of
this Agreement.

 

24



--------------------------------------------------------------------------------

(c) At the commencement of each Interest Period for any Eurocurrency Rate Loan
Revolving Borrowing, such Borrowing shall be in an aggregate principal amount
that (i) if such Borrowing is denominated in dollars, is an integral multiple of
$1,000,000 and not less than $5,000,000 or (ii) in the case of any Alternative
Currency Borrowing, in an aggregate principal amount the Dollar Equivalent of
which is not less than $5,000,000. At the time that each Base Rate Loan
Revolving Borrowing is made, such Borrowing shall be in an aggregate amount that
is an integral multiple of $1,000,000 and not less than $5,000,000; provided
that a Base Rate Loan Revolving Borrowing may be in an aggregate amount that is
equal to the entire unused balance of the Aggregate Commitments or that is
required to finance the reimbursement of an L/C Disbursement as contemplated by
Section 2.06(e). Each Competitive Borrowing shall be in an aggregate amount that
is an integral multiple of $1,000,000 and not less than $5,000,000. Each Swing
Line Borrowing shall be in an amount that is an integral multiple of $500,000
and not less than $1,000,000. Borrowings of more than one Type and Class may be
outstanding at the same time.

(d) Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the Maturity
Date.

Section 2.03 Requests for Revolving Borrowings. (a) To request a Revolving
Borrowing, the Borrower shall notify the Administrative Agent of such request by
telephone (i) in the case of a Eurocurrency Rate Loan Borrowing, not later than
11:00 a.m., New York City time, three Business Days before the date of the
proposed Borrowing or (ii) in the case of a Base Rate Loan Borrowing, not later
than 11:00 a.m., New York City time, one Business Day before the date of the
proposed Borrowing; provided that any such Loan Notice of a Base Rate Loan
Revolving Borrowing to finance the reimbursement of an L/C Disbursement as
contemplated by Section 2.06(e) may be given not later than 10:00 a.m., New York
City time, on the date of the proposed Borrowing. Each such telephonic Borrowing
Request shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the Administrative Agent of a written Loan Notice signed by the
Borrower. Each such telephonic Borrowing Request and Loan Notice shall specify
the following information in compliance with Section 2.02:

(i) the aggregate amount of the requested Borrowing;

(ii) the date of such Borrowing, which shall be a Business Day;

(iii) whether such Borrowing is to be a Base Rate Loan Borrowing or a
Eurocurrency Rate Loan Borrowing;

(iv) in the case of a Eurocurrency Rate Loan Borrowing, the currency in which
such Borrowing is to be denominated;

(v) in the case of a Eurocurrency Rate Loan Borrowing, the initial Interest
Period to be applicable thereto, which shall be a period contemplated by the
definition of the term “Interest Period”; and

 

25



--------------------------------------------------------------------------------

(vi) the location and number of the Borrower’s account (or other recipient’s
account designated in accordance with Section 2.03(b)) to which funds are to be
disbursed.

If no election as to the Type of Revolving Borrowing is specified, then the
requested Revolving Borrowing shall be a Base Rate Loan Borrowing. If no
Interest Period is specified with respect to any requested Eurocurrency Rate
Loan Revolving Borrowing, then the Borrower shall be deemed to have selected an
Interest Period of one month’s duration. If no election as to currency is
specified with respect to any Eurocurrency Rate Loan Revolving Borrowing, then
the Borrower shall be deemed to have selected dollars. Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.

(b) Following receipt of a Loan Notice, the Administrative Agent shall promptly
notify each Lender of the amount of its Applicable Percentage of the applicable
Loans, and if no timely Loan Notice of a conversion or continuation is provided
by the Borrower, the Administrative Agent shall notify each Lender of the
details of any automatic conversion to Base Rate Loans or continuation of Loans
denominated in a currency other than dollars, in each case as described in the
preceding subsection (a). In the case of a Borrowing, each Lender shall make the
amount of its Loan available to the Administrative Agent in Same Day Funds at
the Administrative Agent’s Office for the applicable currency not later than
1:00 p.m. in the case of Revolving Loans denominated in dollars and not later
than the applicable time specified by the Administrative Agent in the case of
Alternative Currency Loans, in each case on the Business Day specified in the
applicable Loan Notice. Upon satisfaction of the applicable conditions set forth
in Section 4.02 (and, if such Borrowing is the initial Credit Extension,
Section 4.01), the Administrative Agent shall make all funds so received
available to the Borrower in like funds as received by the Administrative Agent
either by (i) crediting an account of the Borrower on the books of Bank of
America with the amount of such funds or (ii) wire transfer of such funds, in
each case in accordance with instructions provided to (and reasonably acceptable
to) the Administrative Agent by the Borrower; provided, however, that if, on the
date the Loan Notice with respect to such Borrowing denominated in dollars is
given by the Borrower, there are L/C Borrowings outstanding, then the proceeds
of such Borrowing shall be applied, first, to the payment in full of any such
L/C Credit Extensions, and second, shall be made available to the Borrower as
provided above.

(c) Except as otherwise provided herein, a Eurocurrency Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurocurrency Rate Loan. During the existence of a Default, no Loans may be
requested as, converted to or continued as Eurocurrency Rate Loans (whether in
dollars or an Alternative Currency) without the consent of the Required Lenders,
and the Required Lenders may demand that any or all of the then outstanding
Alternative Currency Loans be prepaid or redenominated into dollars in the
amount of the Dollar Equivalent thereof on the last day of the current interest
period with respect thereto.

 

26



--------------------------------------------------------------------------------

(d) The Administrative Agent shall promptly notify the Borrower and the Lenders
of the interest rate applicable to any Interest Period for Eurocurrency Rate
Loans upon determination of such interest rate. At any time that Base Rate Loans
are outstanding, the Administrative Agent shall notify the Borrower and the
Lenders of any change in Bank of America’s prime rate used in determining the
Base Rate promptly following the public announcement of such change.

(e) After giving effect to all Borrowings, all conversions of Loans from one
Type to the other, and all continuations of Loans as the same Type, there shall
not be more than ten Interest Periods in effect with respect to Loans.

(f) The failure of any Lender to make any Loan to be made by it as part of any
Borrowing shall not relieve any other Lender of its obligation, if any,
hereunder to make its Loan on the date of such Borrowing, but no Lender shall be
responsible for the failure of any other Lender to make any Loan to be made by
such other Lender on the date of any Borrowing.

Section 2.04 Competitive Bid Procedure. (a) Subject to the terms and conditions
set forth herein, at any time and from time to time prior to the end of the
Availability Period the Borrower may request Competitive Bids for Competitive
Advances denominated in dollars and may (but shall not have any obligation to)
accept Competitive Bids and borrow Competitive Advances; provided that the sum
of the Aggregate Revolving Credit Exposure plus the aggregate principal amount
of outstanding Competitive Advances at any time shall not exceed the Aggregate
Commitments. To request Competitive Bids, the Borrower shall notify the
Administrative Agent of such request by telephone, in the case of a Eurocurrency
Rate Loan Borrowing, not later than 11:00 a.m., New York City time, four
Business Days before the date of the proposed Borrowing and, in the case of a
Fixed Rate Borrowing, not later than 10:00 a.m., New York City time, one
Business Day before the date of the proposed Borrowing; provided that the
Borrower may submit up to (but not more than) two Competitive Bid Requests on
the same day, but a Competitive Bid Request shall not be made within five
Business Days after the date of any previous Competitive Bid Request, unless any
and all such previous Competitive Bid Requests shall have been withdrawn or all
Competitive Bids received in response thereto rejected. Each such telephonic
Competitive Bid Request shall be confirmed promptly by hand delivery or telecopy
to the Administrative Agent of a written Competitive Bid Request in a form
approved by the Administrative Agent and signed by the Borrower. Each such
telephonic and written Competitive Bid Request shall specify the following
information in compliance with Section 2.02:

(i) the aggregate amount of the requested Borrowing;

(ii) the date of such Borrowing, which shall be a Business Day;

(iii) whether such Borrowing is to be a Eurocurrency Rate Loan Borrowing or a
Fixed Rate Borrowing;

(iv) the Interest Period to be applicable to such Borrowing, which shall be a
period contemplated by the definition of the term “Interest Period”; and

 

27



--------------------------------------------------------------------------------

(v) the location and number of the Borrower’s account (or other recipient’s
account) to which funds are to be disbursed.

The Borrower may at its election specify certain alternatives in respect of
which the Lenders may submit alternative bids in the applicable Competitive Bid.
Promptly following receipt of a Competitive Bid Request in accordance with this
Section, the Administrative Agent shall notify the Lenders of the details
thereof by telecopy, inviting the Lenders to submit Competitive Bids.

(b) Each Lender may (but shall not have any obligation to) make one or more
Competitive Bids to the Borrower in response to a Competitive Bid Request. Each
Competitive Bid by a Lender must be in a form approved by the Administrative
Agent and must be received by the Administrative Agent by telecopy, in the case
of a Eurocurrency Rate Loan Competitive Borrowing, not later than 9:30 a.m., New
York City time, three Business Days before the proposed date of such Competitive
Borrowing, and in the case of a Fixed Rate Borrowing, not later than 9:30 a.m.,
New York City time, on the proposed date of such Competitive Borrowing.
Competitive Bids that do not conform substantially to the form approved by the
Administrative Agent may be rejected by the Administrative Agent, and the
Administrative Agent shall notify the applicable Lender as promptly as
practicable. Each Competitive Bid shall specify (i) the principal amount (which
shall be a minimum of $5,000,000 and an integral multiple of $1,000,000 and
which may equal the entire principal amount of the Competitive Borrowing
requested by the Borrower) of the Competitive Advance or Loans that the Lender
is willing to make, (ii) the Competitive Bid Rate or Rates at which the Lender
is prepared to make such Loan or Loans (expressed as a percentage rate per annum
in the form of a decimal to no more than four decimal places) and (iii) the
Interest Period applicable to each such Loan and the last day thereof. In the
event the Borrower has requested that alternative bids be included in a
Competitive Bid, such Competitive Bid shall include the information set forth in
clauses (i), (ii) and (iii) in respect of each alternative in respect of which
the applicable Lender wishes to bid.

(c) The Administrative Agent shall promptly notify the Borrower by telecopy of
the Competitive Bid Rate and the principal amount specified in each Competitive
Bid and the identity of the Lender that shall have made such Competitive Bid or,
in the event the Borrower has requested alternative bids, the respective
Competitive Bid Rate in respect of each offered alternative and the identity of
the Lender that shall have made such Competitive Bid.

(d) Subject only to the provisions of this paragraph, the Borrower may accept or
reject any Competitive Bid. The Borrower shall notify the Administrative Agent
by telephone, confirmed by telecopy in a form approved by the Administrative
Agent, whether and to what extent it has decided to accept or reject each
Competitive Bid, in the case of a Eurocurrency Rate Loan Competitive Borrowing,
not later than 10:30 a.m., New York City time, three Business Days before the
date of the proposed Competitive Borrowing, and in the case of a Fixed Rate
Borrowing, not later than 10:30 a.m., New York City time, on the proposed date
of the Competitive Borrowing; provided that (i) the failure of the Borrower to
give such Loan Notice shall be deemed to be a rejection of each Competitive Bid,
(ii) the Borrower shall not accept a Competitive Bid in respect of any
alternative made at a particular Competitive Bid Rate if the Borrower rejects a
Competitive Bid made in respect of such alternative at a lower Competitive Bid
Rate, (iii) the aggregate amount of the Competitive Bids accepted by the

 

28



--------------------------------------------------------------------------------

Borrower shall not exceed the aggregate amount of the requested Competitive
Borrowing specified in the related Competitive Bid Request, (iv) to the extent
necessary to comply with clause (iii) above, the Borrower may accept Competitive
Bids at the same Competitive Bid Rate in part, which acceptance, in the case of
multiple Competitive Bids at such Competitive Bid Rate, shall be made pro rata
in accordance with the amount of each such Competitive Bid, and (v) except
pursuant to clause (iv) above, no Competitive Bid shall be accepted for a
Competitive Advance unless such Competitive Advance is in a minimum principal
amount of $5,000,000 and an integral multiple of $1,000,000; provided further
that if a Competitive Advance must be in an amount less than $5,000,000 because
of the provisions of clause (iv) above, such Competitive Advance may be for a
minimum of $1,000,000 or any integral multiple thereof, and in calculating the
pro rata allocation of acceptances of portions of multiple Competitive Bids at a
particular Competitive Bid Rate pursuant to clause (iv) above the amounts shall
be rounded to integral multiples of $1,000,000 in a manner determined by the
Borrower. A Loan Notice given by the Borrower pursuant to this paragraph shall
be irrevocable.

(e) The Administrative Agent shall promptly notify each bidding Lender by
telecopy whether or not its Competitive Bid has been accepted (and, if so, the
amount and Competitive Bid Rate so accepted), and each successful bidder will
thereupon become bound, subject to the terms and conditions hereof, to make the
Competitive Advance in respect of which its Competitive Bid has been accepted.

(f) If the Administrative Agent shall elect to submit a Competitive Bid in its
capacity as a Lender, it shall submit such Competitive Bid directly to the
Borrower at least one quarter of an hour earlier than the time by which the
other Lenders are required to submit their Competitive Bids to the
Administrative Agent pursuant to paragraph (b) of this Section.

Section 2.05 Swing Line Loans. (a) Subject to the terms and conditions set forth
herein, the Swing Line Lender agrees to make Swing Line Loans denominated in
dollars to the Borrower from time to time during the Availability Period, in an
aggregate principal amount at any time outstanding that will not result in
(i) the aggregate principal amount of outstanding Swing Line Loans exceeding
$50,000,000 or (ii) the sum of the Aggregate Revolving Credit Exposure plus the
aggregate principal amount of outstanding Competitive Advances exceeding the
Aggregate Commitments; provided that the Swing Line Lender shall not be required
to, but may make Swing Line Loans to refinance outstanding Swing Line Loans.
Within the foregoing limits and subject to the terms and conditions set forth
herein, the Borrower may borrow, prepay and reborrow Swing Line Loans. Each
Swing Line Borrowing shall be in an amount that is an integral multiple of
$500,000 and not less than $1,000,000; provided that a Swing Line Borrowing may
be in an aggregate amount that is required to finance the reimbursement of an
L/C Disbursement as contemplated by Section 2.06(e).

(b) To request a Swing Line Borrowing, the Borrower shall notify the
Administrative Agent of such request by telephone (confirmed by telecopy), not
later than 12:00 noon, New York City time, on the day of a proposed Swing Line
Borrowing. Each such Loan Notice shall be irrevocable and shall specify the
requested date (which shall be a Business Day) and amount of the requested Swing
Line Borrowing. The Administrative Agent will promptly advise the Swing Line
Lender of any such Loan Notice received from the Borrower. The Swing

 

29



--------------------------------------------------------------------------------

Line Lender shall, subject to satisfaction of the conditions set forth in
Section 4.02, make the Swing Line Loan available to the Borrower by means of a
credit to the general deposit account of the Borrower with the Swing Line Lender
(or, in the case of a Swing Line Borrowing made to finance the reimbursement of
an L/C Disbursement as provided in Section 2.06(e), by remittance to the L/C
Issuer) by 3:00 p.m., New York City time, on the requested date of such Swing
Line Borrowing.

(c) The Swing Line Lender may by written notice given to the Administrative
Agent not later than 10:00 a.m., New York City time, on any Business Day require
the Lenders to acquire participations on such Business Day in all or a portion
of such Swing Line Lender’s Swing Line Loans outstanding. Promptly upon receipt
of such notice, the Administrative Agent will give notice thereof to each
Lender, specifying in such notice such Lender’s Applicable Percentage of such
Swing Line Loan or Loans. Each Lender hereby absolutely and unconditionally
agrees, upon receipt of notice as provided above, to pay to the Administrative
Agent, for the account of the Swing Line Lender, such Lender’s Applicable
Percentage of such Swing Line Loan or Loans. Each Lender acknowledges and agrees
that its obligation to acquire participations in Swing Line Loans pursuant to
this paragraph is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including the occurrence and continuance of a Default
or reduction or termination of the Commitments, and that each such payment shall
be made without any offset, abatement, withholding or reduction whatsoever. Each
Lender shall comply with its obligation under this paragraph by wire transfer of
immediately available funds, in the same manner as provided in Section 2.07 with
respect to Loans made by such Lender (and Section 2.07 shall apply, mutatis
mutandis, to the payment obligations of the Lenders), and the Administrative
Agent shall promptly pay to the Swing Line Lender the amounts so received by it
from the Lenders. The Administrative Agent shall notify the Borrower of any
participations in any Swing Line Loan acquired pursuant to this paragraph, and
thereafter payments in respect of such Swing Line Loan shall be made to the
Administrative Agent and not to the Swing Line Lender. Any amounts received by
the Swing Line Lender from the Borrower (or other party on behalf of the
Borrower) in respect of a Swing Line Loan after receipt by the Swing Line Lender
of the proceeds of a sale of participations therein shall be promptly remitted
to the Administrative Agent; any such amounts received by the Administrative
Agent shall be promptly remitted by the Administrative Agent to the Lenders that
shall have made their payments pursuant to this paragraph and to the Swing Line
Lender, as their interests may appear. The purchase of participations in a Swing
Line Loan pursuant to this paragraph shall not relieve the Borrower of any
default in the payment thereof.

Section 2.06 Letters of Credit. (a) (i) General. Subject to the terms and
conditions set forth herein, the L/C Issuer agrees, in reliance upon the
agreements of the Lenders set forth in this Section 2.06, that the Borrower may
request the issuance of standby Letters of Credit denominated in dollars, for
its own account, in a form reasonably acceptable to the Administrative Agent and
the L/C Issuer, at any time and from time to time during the Availability
Period. In the event of any inconsistency between the terms and conditions of
this Agreement and the terms and conditions of any form of letter of credit
application or other agreement submitted by the Borrower to, or entered into by
the Borrower with, the L/C Issuer relating to any Letter of Credit, the terms
and conditions of this Agreement shall control.

 

30



--------------------------------------------------------------------------------

(i) The L/C Issuer shall not issue any Letter of Credit, if:

(A) the expiry date of such requested Letter of Credit would occur more than
twelve months after the date of issuance, unless the Required Lenders have
approved such expiry date;

(B) the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Lenders have approved such
expiry date;

(C) immediately before or after giving effect to such Letter of Credit, the L/C
Exposure exceeds or would exceed $100,000,000;

(D) immediately before or after giving effect to such Letter of Credit, the sum
of the Aggregate Revolving Credit Exposure plus the aggregate principal amount
of outstanding Competitive Advances exceeds or would exceed the Aggregate
Commitments; or

(E) the currency requested for such Letter of Credit is anything other than
dollars.

(ii) The L/C Issuer shall not be under any obligation to issue any Letter of
Credit if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C Issuer from issuing
such Letter of Credit, or any Law applicable to the L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the L/C Issuer shall prohibit, or request that
the L/C Issuer refrain from, the issuance of letters of credit generally or such
Letter of Credit in particular or shall impose upon the L/C Issuer with respect
to such Letter of Credit any restriction, reserve or capital requirement (for
which the L/C Issuer is not otherwise compensated hereunder) not in effect on
the Closing Date, or shall impose upon the L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which the L/C
Issuer in good faith deems material to it;

(B) the issuance of such Letter of Credit would violate any Laws or one or more
policies of the L/C Issuer applicable to letters of credit generally;

(C) except as otherwise agreed by the Administrative Agent and the L/C Issuer,
such Letter of Credit is in an initial stated amount less than $500,000;

 

31



--------------------------------------------------------------------------------

(D) except as otherwise agreed by the Administrative Agent and the L/C Issuer,
such Letter of Credit is to be denominated in a currency other than dollars;

(E) such Letter of Credit contains any provisions for automatic reinstatement of
the stated amount after any drawing thereunder; or

(F) a default of any Lender’s obligations to fund under Section 2.06(d) exists
or any Lender is at such time a Defaulting Lender hereunder, unless the L/C
Issuer has entered into satisfactory arrangements with the Borrower or such
Lender to eliminate the L/C Issuer’s risk with respect to such Lender.

(iii) The L/C Issuer shall not amend any Letter of Credit if the L/C Issuer
would not be permitted at such time to issue such Letter of Credit in its
amended form under the terms hereof.

(iv) The L/C Issuer shall be under no obligation to amend any Letter of Credit
if (A) the L/C Issuer would have no obligation at such time to issue such Letter
of Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to such Letter of
Credit.

(v) The L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and the
L/C Issuer shall have all of the benefits and immunities (A) provided to the
Administrative Agent in Article VIII with respect to any acts taken or omissions
suffered by the L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and Issuer Documents pertaining to such Letters of
Credit as fully as if the term “Administrative Agent” as used in Article VIII
included the L/C Issuer with respect to such acts or omissions, and (B) as
additionally provided herein with respect to the L/C Issuer.

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions.

(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Borrower delivered to the L/C Issuer (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Borrower.
Such Letter of Credit Application must be received by the L/C Issuer and the
Administrative Agent not later than 11:00 a.m. at least two Business Days (or
such later date and time as the Administrative Agent and the L/C Issuer may
agree in a particular instance in their sole discretion) prior to the proposed
issuance date or date of amendment, as the case may be. In the case of a request
for an initial issuance of a Letter of Credit, such Letter of Credit Application
shall specify in form and detail satisfactory to the L/C Issuer the following:
(A) the proposed

 

32



--------------------------------------------------------------------------------

issuance date of the requested Letter of Credit (which shall be a Business Day);
(B) the amount and currency thereof; (C) the expiry date thereof; (D) the name
and address of the beneficiary thereof; (E) the documents to be presented by
such beneficiary in case of any drawing thereunder; (F) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder; (G) the purpose and nature of the requested Letter of Credit; and
(H) such other matters as the L/C Issuer may require. In the case of a request
for an amendment of any outstanding Letter of Credit, such Letter of Credit
Application shall specify in form and detail satisfactory to the L/C Issuer the
following: (A) the Letter of Credit to be amended; (B) the proposed date of
amendment thereof (which shall be a Business Day); (C) the nature of the
proposed amendment; and (D) such other matters as the L/C Issuer may require.
Additionally, the Borrower shall furnish to the L/C Issuer and the
Administrative Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, including any Issuer
Documents, as the L/C Issuer or the Administrative Agent may require.

(ii) Promptly after receipt of any Letter of Credit Application, the L/C Issuer
will confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has received a copy of such Letter of Credit Application
from the Borrower and, if not, the L/C Issuer will provide the Administrative
Agent with a copy thereof. Unless the L/C Issuer has received written notice
from any Lender, the Administrative Agent or any Loan Party, at least one
Business Day prior to the requested date of issuance or amendment of the
applicable Letter of Credit, that one or more applicable conditions contained in
Article IV shall not then be satisfied, then, subject to the terms and
conditions hereof, the L/C Issuer shall, on the requested date, issue a Letter
of Credit for the account of the Borrower or enter into the applicable
amendment, as the case may be, in each case in accordance with the L/C Issuer’s
usual and customary business practices. Immediately upon the issuance of each
Letter of Credit, each Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the L/C Issuer a risk participation in
such Letter of Credit in an amount equal to the product of such Lender’s
Applicable Percentage times the amount of such Letter of Credit.

(iii) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the L/C Issuer will also deliver to the Borrower and the Administrative
Agent a true and complete copy of such Letter of Credit or amendment.

(c) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the L/C Issuer or the Lenders, the L/C Issuer hereby grants to
each Lender, and each Lender hereby acquires from the L/C Issuer, a
participation in such Letter of Credit equal to such Lender’s Applicable
Percentage of the aggregate amount available to be drawn under such Letter of

 

33



--------------------------------------------------------------------------------

Credit. In consideration and in furtherance of the foregoing, each Lender hereby
absolutely and unconditionally agrees to pay to the Administrative Agent, for
the account of the L/C Issuer, the Lender’s Applicable Percentage of each L/C
Disbursement made by such L/C Issuer and not reimbursed by the Borrower on the
date due as provided in paragraph (e) of this Section, or of any reimbursement
payment required to be refunded to the Borrower for any reason. Each Lender
acknowledges and agrees that its obligation to acquire participations pursuant
to this paragraph in respect of Letters of Credit is absolute and unconditional
and shall not be affected by any circumstance whatsoever, including any
amendment, renewal or extension of any Letter of Credit or the occurrence and
continuance of a Default or reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever.

(d) Reimbursement. If the L/C Issuer shall make any L/C Disbursement in respect
of a Letter of Credit, the Borrower shall reimburse such L/C Disbursement by
paying to the Administrative Agent an amount equal to such L/C Disbursement not
later than 12:00 noon, New York City time, on the date that such L/C
Disbursement is made, if the Borrower shall have received notice of such L/C
Disbursement prior to 10:00 a.m., New York City time, on such date, or, if such
notice has not been received by the Borrower prior to such time on such date,
then not later than 12:00 noon, New York City time, on (i) the Business Day the
Borrower receives such notice if such notice is received prior to 10:00 a.m.,
New York City time, on the day of receipt, or (ii) the Business Day immediately
following the day that the Borrower receives such notice, if such notice is not
received prior to such time on the day of receipt; provided that, if such L/C
Disbursement is not less than $5,000,000 or $1,000,000, respectively, the
Borrower may, subject to the conditions to borrowing set forth herein, request
in accordance with Section 2.03 or 2.05 that such payment be financed with a
Base Rate Loan Revolving Borrowing or Swing Line Borrowing in an equivalent
amount and, to the extent so financed, the Borrower’s obligation to make such
payment shall be discharged and replaced by the resulting Base Rate Loan
Revolving Borrowing or Swing Line Borrowing. If the Borrower fails to make such
payment when due, the Administrative Agent shall notify each Lender of the
applicable L/C Disbursement, the payment then due from the Borrower in respect
thereof and such Lender’s Applicable Percentage thereof. Promptly following
receipt of such notice, each Lender shall pay to the Administrative Agent its
Applicable Percentage of the payment then due from the Borrower, in the same
manner as provided in Section 2.07 with respect to Loans made by such Lender
(and Section 2.07 shall apply, mutatis mutandis, to the payment obligations of
the Lenders), and the Administrative Agent shall promptly pay to the L/C Issuer
the amounts so received by it from the Lenders. Promptly following receipt by
the Administrative Agent of any payment from the Borrower pursuant to this
paragraph, the Administrative Agent shall distribute such payment to the L/C
Issuer or, to the extent that Lenders have made payments pursuant to this
paragraph to reimburse the L/C Issuer, then to such Lenders and the L/C Issuer
as their interests may appear. Any payment made by a Lender pursuant to this
paragraph to reimburse the L/C Issuer for any L/C Disbursement (other than the
funding of Base Rate Loan Revolving Loans or Swing Line Loans as contemplated
above) shall not constitute a Loan and shall not relieve the Borrower of its
obligation to reimburse such L/C Disbursement.

(e) Obligations Absolute. The Borrower’s obligation to reimburse L/C
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and

 

34



--------------------------------------------------------------------------------

irrevocable and shall be performed strictly in accordance with the terms of this
Agreement under any and all circumstances whatsoever and irrespective of (i) any
lack of validity or enforceability of any Letter of Credit or this Agreement, or
any term or provision therein, (ii) any draft or other document presented under
a Letter of Credit proving to be forged, fraudulent or invalid in any respect or
any statement therein being untrue or inaccurate in any respect, (iii) payment
by the L/C Issuer under a Letter of Credit against presentation of a draft or
other document that does not comply with the terms of such Letter of Credit,
(iv) any other event or circumstance whatsoever, whether or not similar to any
of the foregoing, that might, but for the provisions of this Section, constitute
a legal or equitable discharge of, or provide a right of setoff against, the
Borrower’s obligations hereunder, or (v) the existence of any claim,
counterclaim, setoff, defense or other right that the Borrower or any Subsidiary
may have at any time against any beneficiary or any transferee of such Letter of
Credit (or any Person for whom any such beneficiary or any such transferee may
be acting), the L/C Issuer or any other Person, whether in connection with this
Agreement, the transactions contemplated hereby or by such Letter of Credit or
any agreement or instrument relating thereto, or any unrelated transaction.
Neither the Administrative Agent, the Lenders nor the L/C Issuer, nor any of
their Related Parties, shall have any liability or responsibility by reason of
or in connection with the issuance or transfer of any Letter of Credit or any
payment or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
L/C Issuer; provided that the foregoing shall not be construed to excuse the L/C
Issuer from liability to the Borrower to the extent of any direct damages (as
opposed to consequential damages, claims in respect of which are hereby waived
by the Borrower to the extent permitted by applicable law) suffered by the
Borrower that are caused by the L/C Issuer’s failure to exercise care when
determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof. The parties hereto expressly agree that,
in the absence of gross negligence or willful misconduct on the part of the L/C
Issuer, the L/C Issuer shall be deemed to have exercised care in each such
determination. In furtherance of the foregoing and without limiting the
generality thereof, the parties agree that, with respect to documents presented
which appear on their face to be in substantial compliance with the terms of a
Letter of Credit, the L/C Issuer may, in its sole discretion, either accept and
make payment upon such documents without responsibility for further
investigation, regardless of any notice or information to the contrary, or
refuse to accept and make payment upon such documents if such documents are not
in strict compliance with the terms of such Letter of Credit.

(f) Disbursement Procedures. The L/C Issuer shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit and shall promptly notify the Administrative
Agent and the Borrower by telephone (confirmed by telecopy) of such demand for
payment and whether the L/C Issuer has made or will make an L/C Disbursement
thereunder; provided that any failure to give or delay in giving such notice
shall not relieve the Borrower of its obligation to reimburse the L/C Issuer and
the Lenders with respect to any such L/C Disbursement.

 

35



--------------------------------------------------------------------------------

(g) Interim Interest. If the L/C Issuer shall make any L/C Disbursement, then,
unless the Borrower shall reimburse such L/C Disbursement in full on the date
such L/C Disbursement is made, the unpaid amount thereof shall bear interest,
for each day from and including the date such L/C Disbursement is made to but
excluding the date that the Borrower reimburses such L/C Disbursement, at the
rate per annum then applicable to Base Rate Loan Revolving Loans; provided that,
if the Borrower fails to reimburse such L/C Disbursement when due pursuant to
paragraph (e) of this Section, then Section 2.13(d) shall apply. Interest
accrued pursuant to this paragraph shall be for the account of the L/C Issuer,
except that interest accrued on and after the date of payment by any Lender
pursuant to paragraph (e) of this Section to reimburse the L/C Issuer shall be
for the account of such Lender to the extent of such payment.

(h) Replacement of an L/C Issuer. The L/C Issuer may be replaced at any time by
written agreement among the Borrower, the Administrative Agent, the replaced L/C
Issuer and the successor L/C Issuer. The Administrative Agent shall notify the
Lenders of any such replacement of the L/C Issuer. At the time any such
replacement shall become effective, the Borrower shall pay all unpaid fees
accrued for the account of the replaced L/C Issuer pursuant to Section 2.12(b).
From and after the effective date of any such replacement, (i) the successor L/C
Issuer shall have all the rights and obligations of the replaced L/C Issuer
under this Agreement with respect to Letters of Credit to be issued by such
successor L/C Issuer thereafter and (ii) references herein to the term “L/C
Issuer” shall be deemed to refer to such successor or to any previous L/C
Issuer, or to such successor and all previous L/C Issuers, as the context shall
require. After the replacement of an L/C Issuer hereunder, the replaced L/C
Issuer shall remain a party hereto and shall continue to have all the rights and
obligations of an L/C Issuer under this Agreement with respect to Letters of
Credit issued by it prior to such replacement, but shall not be required to
issue additional Letters of Credit.

(i) Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Borrower receives notice from the
Administrative Agent or the Required Lenders demanding the deposit of cash
collateral pursuant to this paragraph, the Borrower shall deposit in an account
with the Administrative Agent, in the name of the Administrative Agent and for
the benefit of the Lenders, an amount in cash equal to the L/C Exposure as of
such date plus any accrued and unpaid interest thereon; provided that the
obligation to deposit such cash collateral shall become effective immediately,
and such deposit shall become immediately due and payable, without demand or
other notice of any kind, upon the occurrence of any Event of Default with
respect to the Borrower described in clause (h) or (i) of Article VII. Such
deposit shall be held by the Administrative Agent as collateral for the payment
and performance of the obligations of the Borrower under this Agreement. The
Administrative Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over such account. Other than any interest earned
on the investment of such deposits, which investments shall be made at the
option and sole discretion of the Administrative Agent and at the Borrower’s
risk and expense, such deposits shall not bear interest. Interest or profits, if
any, on such investments shall accumulate in such account. Moneys in such
account shall be applied by the Administrative Agent to reimburse the L/C Issuer
for L/C Disbursements for which it has not been reimbursed and, to the extent
not so applied, shall be held for the satisfaction of the reimbursement
obligations of the Borrower for the L/C Exposure at such time or, if the
maturity of the Loans has been accelerated, be applied to satisfy other
obligations of the

 

36



--------------------------------------------------------------------------------

Borrower under this Agreement. If the Borrower is required to provide an amount
of cash collateral hereunder as a result of the occurrence of an Event of
Default, such amount (to the extent not applied as aforesaid) shall be returned
to the Borrower within three Business Days after all Events of Default have been
cured or waived.

(j) Applicability of ISP. Unless otherwise expressly agreed by the L/C Issuer
and the Borrower when a Letter of Credit is issued, the rules of the ISP shall
apply to each standby Letter of Credit.

(k) Letter of Credit Fees. The Borrower shall pay to the Administrative Agent
for the account of each Lender in accordance with its Applicable Percentage a
Letter of Credit fee (the “Letter of Credit Fee”) for each Letter of Credit
equal to the Applicable Rate times the daily amount available to be drawn under
such Letter of Credit. Letter of Credit Fees shall be (i) due and payable on the
last Business Day of each March, June, September and December, commencing with
the first such date to occur after the issuance of such Letter of Credit, on the
Letter of Credit Expiration Date and thereafter on demand and (ii) computed on a
quarterly basis in arrears. If there is any change in the Applicable Rate during
any quarter, the daily amount available to be drawn under each Letter of Credit
shall be computed and multiplied by the Applicable Rate separately for each
period during such quarter that such Applicable Rate was in effect.
Notwithstanding anything to the contrary contained herein, upon the request of
the Required Lenders, while any Event of Default exists, all Letter of Credit
Fees shall accrue at the Default Rate.

(l) Fronting Fee and Documentary and Processing Charges Payable to L/C Issuer.
The Borrower shall pay directly to the L/C Issuer for its own account a fronting
fee with respect to each Letter of Credit, at the rate per annum specified in
the Fee Letter, computed on the daily amount available to be drawn under such
Letter of Credit on a quarterly basis in arrears Such fronting fee shall be due
and payable on the tenth Business Day after the end of each March, June,
September and December in respect of the most recently-ended quarterly period
(or portion thereof, in the case of the first payment), commencing with the
first such date to occur after the issuance of such Letter of Credit, on the
Letter of Credit Expiration Date and thereafter on demand. In addition, the
Borrower shall pay directly to the L/C Issuer for its own account the customary
issuance, presentation, amendment and other processing fees, and other standard
costs and charges, of the L/C Issuer relating to letters of credit as from time
to time in effect. Such customary fees and standard costs and charges are due
and payable on demand and are nonrefundable.

Section 2.07 Payments Generally; Administrative Agent’s Clawback. (a) General.
All payments to be made by the Borrower shall be made without condition or
deduction for any counterclaim, defense, recoupment or setoff. Except as
otherwise expressly provided herein and except with respect to principal of and
interest on Alternative Currency Loans, all payments by the Borrower hereunder
shall be made to the Administrative Agent, for the account of the respective
Lenders to which such payment is owed, at the applicable Administrative Agent’s
Office in dollars and in Same Day Funds not later than 12:00 noon on the date
specified herein. Except as otherwise expressly provided herein, all payments by
the Borrower hereunder with respect to principal and interest on Alternative
Currency Loans shall be made to the

 

37



--------------------------------------------------------------------------------

Administrative Agent, for the account of the respective Lenders to which such
payment is owed, at the applicable Administrative Agent’s Office in such
Alternative Currency and in Same Day Funds not later than the Applicable Time
specified by the Administrative Agent on the dates specified herein. Without
limiting the generality of the foregoing, the Administrative Agent may require
that any payments due under this Agreement be made in the United States. If, for
any reason, the Borrower is prohibited by any Law from making any required
payment hereunder in an Alternative Currency, the Borrower shall make such
payment in dollars in the Dollar Equivalent of the Alternative Currency payment
amount. The Administrative Agent will promptly distribute to each Lender its
Applicable Percentage (or other applicable share as provided herein) of such
payment in like funds as received by wire transfer to such Lender’s Lending
Office. All payments received by the Administrative Agent (i) after 12:00 noon,
in the case of payments in dollars, or (ii) after the Applicable Time specified
by the Administrative Agent in the case of payments in an Alternative Currency,
shall in each case be deemed received on the next succeeding Business Day and
any applicable interest or fee shall continue to accrue. If any payment to be
made by any Borrower shall come due on a day other than a Business Day, payment
shall be made on the next following Business Day, and such extension of time
shall be reflected in computing interest or fees, as the case may be.

(b) (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurocurrency Rate Loans (or, in the case of
any Borrowing of Base Rate Loans, prior to 12:00 noon on the date of such
Borrowing) that such Lender will not make available to the Administrative Agent
such Lender’s share of such Borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
Section 2.03 (or, in the case of a Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.03) and may, in reliance upon such assumption, make available to
the Borrower a corresponding amount. In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in Same Day
Funds with interest thereon, for each day from and including the date such
amount is made available to the Borrower to but excluding the date of payment to
the Administrative Agent, at (A) in the case of a payment to be made by such
Lender, the Overnight Rate, plus any administrative, processing or similar fees
customarily charged by the Administrative Agent in connection with the foregoing
and (B) in the case of a payment to be made by such Borrower, the interest rate
applicable to Base Rate Loans. If the Borrower and such Lender shall pay such
interest to the Administrative Agent for the same or an overlapping period, the
Administrative Agent shall promptly remit to the Borrower the amount of such
interest paid by the Borrower for such period. If such Lender pays its share of
the applicable Borrowing to the Administrative Agent, then the amount so paid
shall constitute such Lender’s Loan included in such Borrowing. Any payment by
the Borrower shall be without prejudice to any claim the Borrower may have
against a Lender that shall have failed to make such payment to the
Administrative Agent.

(ii) Payments by Borrowers; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower

 

38



--------------------------------------------------------------------------------

prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or the L/C Issuer hereunder that the Borrower will
not make such payment, the Administrative Agent may assume that the Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Lenders or the L/C Issuer, as the case may
be, the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Lenders or the L/C Issuer, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or the L/C Issuer, in Same Day Funds with
interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the Overnight Rate.

A notice of the Administrative Agent to any Lender or Borrower with respect to
any amount owing under this subsection (b) shall be conclusive, absent manifest
error.

(c) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender to the
Borrower as provided in the foregoing provisions of this Article II, and such
funds are not made available to the Borrower by the Administrative Agent because
the conditions to the applicable Credit Extension set forth in Article IV are
not satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.

(d) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Loans, to fund participations in Letters of Credit and Swing Line Loans and
to make payments pursuant to Section 9.03(c) are several and not joint. The
failure of any Lender to make any Loan, to fund any such participation or to
make any payment under Section 9.03(c) on any date required hereunder shall not
relieve any other Lender of its corresponding obligation to do so on such date,
and no Lender shall be responsible for the failure of any other Lender to so
make its Loan, to purchase its participation or to make its payment under
Section 9.03(c).

(e) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

Section 2.08 Interest Elections. (a) Each Revolving Borrowing initially shall be
of the Type specified in the applicable Loan Notice and, in the case of a
Eurocurrency Rate Loan Revolving Borrowing, shall have an initial Interest
Period as specified in such Loan Notice. Thereafter, the Borrower may elect to
convert such Borrowing to a different Type or to continue such Borrowing and, in
the case of a Eurocurrency Rate Loan Revolving Borrowing, may elect Interest
Periods therefor, all as provided in this Section. The Borrower may elect
different options with respect to different portions of the affected Borrowing,
in which case each such portion shall be allocated ratably among the Lenders
holding the Loans comprising such Borrowing, and the Loans comprising each such
portion shall be considered a separate

 

39



--------------------------------------------------------------------------------

Borrowing. This Section shall not apply to Competitive Borrowings or Swing Line
Borrowings, which may not be converted or continued.

(b) To make an election pursuant to this Section, the Borrower shall notify the
Administrative Agent of such election by telephone by the time that a Borrowing
Request would be required under Section 2.03 (immediately followed by a Loan
Notice) if the Borrower were requesting a Revolving Borrowing of the Type
resulting from such election to be made on the effective date of such election.
Each such telephonic Interest Election Request and corresponding written Loan
Notice shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the Administrative Agent of a written Interest Election Request in a
form approved by the Administrative Agent and signed by the Borrower.

(c) Each telephonic Interest Election Request and subsequent written Loan Notice
shall specify the following information in compliance with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be a Base Rate Loan Borrowing or a
Eurocurrency Rate Loan Borrowing; and

(iv) if the resulting Borrowing is a Eurocurrency Rate Loan Borrowing, the
Interest Period to be applicable thereto after giving effect to such election,
which shall be a period contemplated by the definition of the term “Interest
Period”.

If any such Interest Election Request requests a Eurocurrency Rate Loan
Borrowing but does not specify an Interest Period, then the Borrower shall be
deemed to have selected an Interest Period of one month’s duration in the case
of a Eurocurrency Rate Loan Borrowing.

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

(e) If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurocurrency Rate Loan Revolving Borrowing denominated in dollars
prior to the end of the Interest Period applicable thereto, then, unless such
Borrowing is repaid as provided herein, at the end of such Interest Period such
Borrowing shall be converted to a Base Rate Loan Borrowing. If the Borrower
fails to deliver a timely Interest Election Request with respect to a
Alternative Currency Borrowing, then such Alternative Currency Borrowing shall,
at the end of the Interest Period applicable thereto, become due and payable.
Notwithstanding any contrary

 

40



--------------------------------------------------------------------------------

provision hereof, if an Event of Default has occurred and is continuing and the
Administrative Agent, at the request of the Required Lenders, so notifies the
Borrower, then, so long as an Event of Default is continuing (i) no outstanding
Revolving Borrowing may be converted to or continued as a Eurocurrency Rate Loan
Borrowing and (ii) unless repaid, each Eurocurrency Rate Loan Revolving
Borrowing shall be converted to a Base Rate Loan Borrowing at the end of the
Interest Period applicable thereto.

Section 2.09 Termination and Reduction of Commitments. (a) Unless previously
terminated, the Commitments shall automatically and permanently terminate on the
Maturity Date.

(b) The Borrower may on three Business Days’ notice at any time terminate, or
from time to time reduce, the Commitments; provided that (i) each reduction of
the Commitments shall be in an amount that is an integral multiple of $1,000,000
and not less than $5,000,000 and (ii) the Borrower shall not terminate or reduce
the Commitments if, after giving effect to any concurrent prepayment of the
Loans in accordance with Section 2.11, the sum of the Aggregate Revolving Credit
Exposure plus the aggregate principal amount of outstanding Competitive Advances
would exceed the Aggregate Commitments.

(c) The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by the Borrower pursuant
to this Section shall be irrevocable; provided that a notice of termination of
the Commitments delivered by the Borrower may state that such notice is
conditioned upon the effectiveness of other credit facilities, in which case
such notice may be revoked by the Borrower (by notice to the Administrative
Agent on or prior to the specified effective date) if such condition is not
satisfied. Any termination or reduction of the Commitments shall be permanent.
Each reduction of the Commitments shall be made ratably among the Lenders in
accordance with their respective Commitments.

Section 2.10 Repayment of Loans; Evidence of Debt. (a) The Borrower hereby
unconditionally promises to pay (i) to the Administrative Agent for the account
of each Lender the then unpaid principal amount of each Revolving Loan made by
such Lender on the Maturity Date, (ii) to the Administrative Agent for the
account of each Lender the then unpaid principal amount of each Competitive
Advance on the last day of the Interest Period applicable to such Loan and
(iii) to the Swing Line Lender the then unpaid principal amount of each Swing
Line Loan made by the Swing Line Lender on the earlier of the Maturity Date and
the first date after the Swing Line Loan is made that is the 15th or last day of
a calendar month and is at least four Business Days after such Swing Line Loan
is made; provided that on each date that a Revolving Borrowing or Competitive
Borrowing is made, the Borrower shall repay all Swing Line Loans then
outstanding.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from

 

41



--------------------------------------------------------------------------------

each Loan made by such Lender, including the amounts of principal and interest
payable and paid to such Lender from time to time hereunder.

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class and Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.

(d) The entries made in the accounts maintained pursuant to paragraph (b) or (c)
of this Section shall be prima facie evidence of the existence and amounts of
the obligations recorded therein; provided that the failure of any Lender or the
Administrative Agent to maintain such accounts or any error therein shall not in
any manner affect the obligation of the Borrower to repay the Loans in
accordance with the terms of this Agreement.

(e) Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the Borrower shall prepare, execute and deliver to such
Lender a promissory note payable to the order of such Lender (or, if requested
by such Lender, to such Lender and its registered assigns) and in a form
approved by the Administrative Agent. Thereafter, the Loans evidenced by such
promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 9.04) be represented by one or more promissory
notes in such form payable to the order of the payee named therein (or, if such
promissory note is a registered note, to such payee and its registered assigns).

Section 2.11 Prepayment of Loans. (a) The Borrower shall have the right at any
time and from time to time to prepay any Borrowing in whole or in part, subject
to prior notice in accordance with paragraph (b) of this Section; provided that
the Borrower shall not have the right to prepay any Competitive Advance without
the prior consent of the Lender thereof.

(b) The Borrower shall notify the Administrative Agent (and, in the case of
prepayment of a Swing Line Borrowing, the Swing Line Lender) by telephone
(confirmed by telecopy) of any prepayment under paragraph (a) above or to comply
with paragraph (c) below or with Section 2.20(b) (i) in the case of prepayment
of a Eurocurrency Rate Loan Revolving Borrowing, not later than 11:00 a.m., New
York City time, three Business Days before the date of prepayment, (ii) in the
case of prepayment of a Base Rate Loan Revolving Borrowing, not later than 11:00
a.m., New York City time, one Business Day before the date of prepayment or
(iii) in the case of prepayment of a Swing Line Borrowing, not later than 12:00
noon, New York City time, on the date of prepayment. Each such notice shall be
irrevocable and shall specify the prepayment date and the principal amount of
each Borrowing or portion thereof to be prepaid; provided that, if a notice of
prepayment is given in connection with a conditional notice of termination of
the Commitments as contemplated by Section 2.09(c), then such notice of
prepayment may be revoked if such notice of termination is revoked in accordance
with Section 2.09(c). Promptly following receipt of any such notice relating to
a Revolving Borrowing, the Administrative Agent shall advise the Lenders of the
contents thereof. Each partial prepayment of any Revolving Borrowing shall be in
an amount that would be permitted in

 

42



--------------------------------------------------------------------------------

the case of an advance of a Revolving Borrowing of the same Type as provided in
Section 2.02. Each prepayment of a Revolving Borrowing shall be applied ratably
to the Loans included in the prepaid Borrowing. Prepayments shall be accompanied
by accrued interest to the extent required by Section 2.13.

(c) In the event of any termination of the Commitments, the Borrower shall on
the date of such termination reduce the Aggregate Revolving Credit Exposure to
zero and prepay all outstanding Competitive Advances.

Section 2.12 Fees. In addition to certain fees described in Section 2.06:

(a) Facility Fee. The Borrower shall pay to the Administrative Agent for the
account of each Lender in accordance with its Applicable Percentage, a facility
fee in dollars equal to the Applicable Rate times the actual daily amount of the
Aggregate Commitments (or, if the Aggregate Commitments have terminated, on the
Outstanding Amount of all Loans, Swing Line Loans and L/C Obligations),
regardless of usage. The facility fee shall accrue at all times during the
Availability Period (and thereafter so long as any Loans, Swing Line Loans or
L/C Obligations remain outstanding), including at any time during which one or
more of the conditions in Article IV is not met, and shall be due and payable
quarterly in arrears on the last Business Day of each March, June, September and
December, commencing with the first such date to occur after the Closing Date,
and on the last day of the Availability Period (and, if applicable, thereafter
on demand). On each such payment date, the amount of facility fee which has
accrued to but excluding such payment date shall be due and payable. The
facility fee shall be calculated quarterly in arrears, and if there is any
change in the Applicable Rate during any quarter, the actual daily amount shall
be computed and multiplied by the Applicable Rate separately for each period
during such quarter that such Applicable Rate was in effect.

(b) Utilization Fee. The Borrower shall pay to the Administrative Agent for the
account of each Lender in accordance with its Applicable Percentage, a
utilization fee in Dollars equal to the Applicable Rate times the Total
Outstandings on each day that the Total Outstandings exceed 50% of the actual
daily amount of the Aggregate Commitments then in effect (or, if terminated, in
effect immediately prior to such termination). The utilization fee shall be due
and payable quarterly in arrears on the last Business Day of each March, June,
September and December, commencing with the first such date to occur after the
Closing Date, and on the last day of the Availability Period. The utilization
fee shall be calculated quarterly in arrears. The utilization fee shall accrue
at all times, including at any time during which one or more of the conditions
in Article IV is not met.

(c) Other Fees. (i) The Borrower shall pay fees in the amounts and at the times
specified in the Fee Letter and in Section 2.06 hereof. Such fees shall be fully
earned when paid and shall not be refundable for any reason whatsoever.

(ii) The Borrower shall pay to the Lenders, in dollars, such fees as shall have
been separately agreed upon in writing in the amounts and at the times so
specified. Such fees shall be fully earned when paid and shall not be refundable
for any reason whatsoever.

 

43



--------------------------------------------------------------------------------

Section 2.13 Interest. (a) The Loans comprising each Base Rate Loan Borrowing
(including each Swing Line Loan) shall bear interest at the Base Rate.

(b) The Loans comprising each Eurocurrency Rate Loan Borrowing shall bear
interest (i) in the case of a Eurocurrency Rate Loan Revolving Loan, at the
Eurocurrency Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate, or (ii) in the case of a Eurocurrency Rate Loan Competitive
Advance, at the LIBO Rate for the Interest Period in effect for such Borrowing
plus (or minus, as applicable) the Margin applicable to such Loan.

(c) Each Fixed Rate Loan shall bear interest at the Fixed Rate applicable to
such Loan.

(d) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by the Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section or (ii) in the case of any other amount, 2% plus the rate
applicable to Base Rate Loans as provided in paragraph (a) of this Section or,
if higher, in the case of any amount denominated in a Alternative Currency, the
cost to the Lenders, as reasonably determined by the Administrative Agent, of
maintaining such outstanding amount in the applicable currency.

(e) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan; provided that (i) interest accrued pursuant to
paragraph (d) of this Section shall be payable on demand, (ii) in the event of
any repayment or prepayment of any Loan (other than a prepayment of an Base Rate
Loan Revolving Loan prior to the end of the Availability Period), accrued
interest on the principal amount repaid or prepaid shall be payable on the date
of such repayment or prepayment, (iii) in the event of any conversion of any
Eurocurrency Rate Loan Revolving Loan prior to the end of the current Interest
Period therefor, accrued interest on such Loan shall be payable on the effective
date of such conversion and (iv) all accrued interest shall be payable upon
termination of the Commitments. Interest hereunder shall be due and payable in
accordance with the terms hereof before and after judgment, and before and after
the commencement of any proceeding under any Debtor Relief Law.

(f) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to (i) the Base Rate at times when
the Base Rate is based on the Prime Rate and (ii) the Eurocurrency Rate with
respect to Eurocurrency Rate Loans are denominated in British Pounds Sterling or
Yen shall be computed on the basis of a year of 365 days (or 366 days in a leap
year), and in each case shall be payable for the actual number of days elapsed
(including the first day but excluding the last day). The applicable Base Rate,
Eurocurrency Rate or LIBO Rate shall be determined by the Administrative Agent,
and such determination shall be conclusive absent manifest error.

Section 2.14 Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurocurrency Rate Loan Borrowing:

 

44



--------------------------------------------------------------------------------

(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Eurocurrency Rate or the LIBO Rate, as applicable, for Loans
denominated in the currency of such Borrowing for such Interest Period;

(b) the Administrative Agent is advised by the Required Lenders (or, in the case
of a Eurocurrency Rate Loan Competitive Advance, the Lender that is required to
make such Loan) that the Eurocurrency Rate or the LIBO Rate, as applicable, for
Loans denominated in the currency of such Borrowing for such Interest Period
will not adequately and fairly reflect the cost to such Lenders (or Lender) of
making or maintaining their Loans (or its Loan) included in such Borrowing for
such Interest Period; or

(c) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that deposits in the applicable currency in the principal
amounts of the Loans comprising such Borrowing are not generally available in
the London interbank market or any other market in which the Lenders shall be
funding such Loans;

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Revolving Borrowing to, or
continuation of any Revolving Borrowing as, a Eurocurrency Rate Loan Borrowing
in the affected currency shall be ineffective, (ii) if the affected currency is
dollars and any Loan Notice requests a Eurocurrency Rate Loan Revolving
Borrowing, such Borrowing shall be made as a Base Rate Loan Borrowing, (iii) if
any Loan Notice requests a Alternative Currency Borrowing denominated in the
affected currency, such request shall be ineffective and (iv) if the affected
currency is dollars, any request by the Borrower for a Eurocurrency Rate Loan
Competitive Borrowing shall be ineffective; provided that (A) if the
circumstances giving rise to such notice do not affect all the Lenders, then
requests by the Borrower for Eurocurrency Rate Loan Competitive Borrowings may
be made to Lenders that are not affected thereby and (B) if the circumstances
giving rise to such notice affect only one Type of Borrowings, then the other
Type of Borrowings shall be permitted.

Section 2.15 Increased Costs. (a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Eurocurrency Rate) or the L/C Issuer; or

(ii) impose on any Lender or the L/C Issuer or the London interbank market any
other condition affecting this Agreement or Eurocurrency Rate Loans or Fixed
Rate Loans made by such Lender or any Letter of Credit or participation therein;

 

45



--------------------------------------------------------------------------------

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurocurrency Rate Loan or Fixed Rate Loan
(or of maintaining its obligation to make any such Loan) or to increase the cost
to such Lender or the L/C Issuer of participating in, issuing or maintaining any
Letter of Credit or to reduce the amount of any sum received or receivable by
such Lender or the L/C Issuer hereunder (whether of principal, interest or
otherwise), then the Borrower will pay to such Lender or the L/C Issuer, as the
case may be, such additional amount or amounts as will compensate such Lender or
the L/C Issuer, as the case may be, for such additional costs incurred or
reduction suffered.

(b) If any Lender or the L/C Issuer determines that any Change in Law regarding
capital requirements has or would have the effect of reducing the rate of return
on such Lender’s or the L/C Issuer’s capital or on the capital of such Lender’s
or the L/C Issuer’s holding company, if any, as a consequence of this Agreement
or the Loans made by, or participations in Letters of Credit held by, such
Lender, or the Letters of Credit issued by the L/C Issuer to a level below that
which such Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s or the L/C Issuer’s policies and the policies of
such Lender’s or the L/C Issuer’s holding company with respect to capital
adequacy), then from time to time the Borrower will pay to such Lender or such
L/C Issuer, as the case may be, such additional amount or amounts as will
compensate such Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s
holding company for any such reduction suffered.

(c) A certificate of a Lender or the L/C Issuer setting forth the amount or
amounts necessary to compensate such Lender or the L/C Issuer or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender or the L/C Issuer, as the
case may be, the amount shown as due on any such certificate within 10 days
after receipt thereof.

(d) Failure or delay on the part of any Lender or the L/C Issuer to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or the L/C Issuer’s right to demand such compensation; provided that
the Borrower shall not be required to compensate a Lender or the L/C Issuer
pursuant to this Section for any increased costs or reductions incurred more
than 270 days prior to the date that such Lender or the L/C Issuer, as the case
may be, notifies the Borrower of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s or the L/C Issuer’s intention to claim
compensation therefor; provided further that, if the Change in Law giving rise
to such increased costs or reductions is retroactive, then the 270-day period
referred to above shall be extended to include the period of retroactive effect
thereof.

(e) Notwithstanding the foregoing provisions of this Section, a Lender shall not
be entitled to compensation pursuant to this Section in respect of any
Competitive Advance if the Change in Law that would otherwise entitle it to such
compensation shall have been publicly announced prior to submission of the
Competitive Bid pursuant to which such Loan was made.

 

46



--------------------------------------------------------------------------------

Section 2.16 Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Rate Loan or Fixed Rate Loan other than on the
last day of an Interest Period applicable thereto (including as a result of an
Event of Default), (b) the conversion of any Eurocurrency Rate Loan other than
on the last day of the Interest Period applicable thereto, (c) the failure to
borrow, convert, continue or prepay any Revolving Loan on the date specified in
any notice delivered pursuant hereto (regardless of whether such notice may be
revoked under Section 2.11(b) and is revoked in accordance therewith), (d) the
failure to borrow any Competitive Advance after accepting the Competitive Bid to
make such Loan, or (e) the assignment of any Eurocurrency Rate Loan or Fixed
Rate Loan other than on the last day of the Interest Period applicable thereto
as a result of a request by the Borrower pursuant to Section 2.19, then, in any
such event, the Borrower shall compensate each Lender for the loss, cost and
expense attributable to such event. In the case of a Eurocurrency Rate Loan,
such loss, cost or expense to any Lender shall be deemed to include an amount
determined by such Lender to be the excess, if any, of (i) the amount of
interest which would have accrued on the principal amount of such Loan had such
event not occurred, at the Eurocurrency Rate (in the case of a Eurocurrency Rate
Loan) that would have been applicable to such Loan, for the period from the date
of such event to the last day of the then current Interest Period therefor (or,
in the case of a failure to borrow, convert or continue, for the period that
would have been the Interest Period for such Loan), over (ii) the amount of
interest which would accrue on such principal amount for such period at the
interest rate which such Lender would bid were it to bid, at the commencement of
such period, for deposits in the applicable currency of a comparable amount and
period from other banks in the eurocurrency market. A certificate of any Lender
setting forth any amount or amounts that such Lender is entitled to receive
pursuant to this Section shall be delivered to the Borrower and shall be
conclusive absent manifest error. The Borrower shall pay such Lender the amount
shown as due on any such certificate within 10 days after receipt thereof.

Section 2.17 Taxes. (a) Any and all payments by or on account of any obligation
of the Borrower hereunder shall be made free and clear of and without deduction
for any Indemnified Taxes or Other Taxes; provided that if the Borrower shall be
required to deduct any Indemnified Taxes or Other Taxes from such payments, then
(i) the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section) the Administrative Agent, Lender or L/C Issuer (as the case
may be) receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the Borrower shall make such deductions and (iii) the
Borrower shall pay the full amount deducted to the relevant Governmental
Authority in accordance with applicable law.

(b) In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

(c) The Borrower shall indemnify the Administrative Agent, each Lender and the
L/C Issuer within 10 Business Days after written demand therefor, for the full
amount of any Indemnified Taxes or Other Taxes paid by the Administrative Agent,
such Lender or the L/C Issuer, as the case may be, on or with respect to any
payment by or on account of any obligation of the Borrower hereunder (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section) and any penalties, interest and reasonable

 

47



--------------------------------------------------------------------------------

expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to the Borrower by a Lender or the L/C Issuer, or
by the Administrative Agent on its own behalf or on behalf of a Lender or the
L/C Issuer, shall be conclusive absent manifest error.

(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by the Borrower to a Governmental Authority, the Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(e) Any Foreign Lender that is entitled to an exemption from or reduction of
withholding tax under the law of the jurisdiction in which the Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation prescribed by applicable law or reasonably
requested by the Borrower as will permit such payments to be made without
withholding or at a reduced rate of withholding. In addition, any Lender, if
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable Law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.

Without limiting the generality of the foregoing, in the event that the Borrower
is a resident for tax purposes in the United States, any Foreign Lender shall
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the request of the Borrower or the Administrative Agent, but
only if such Foreign Lender is legally entitled to do so), whichever of the
following is applicable:

(i) duly completed copies of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party,

(ii) duly completed copies of Internal Revenue Service Form W-8ECI,

(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Code, (x) a certificate to the
effect that such Foreign Lender is not (A) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the Borrower
within the meaning of section 881(c)(3)(B) of the Code, or (C) a “controlled
foreign corporation” described in section 881(c)(3)(C) of the Code and (y) duly
completed copies of Internal Revenue Service Form W-8BEN, or

 

48



--------------------------------------------------------------------------------

(iv) any other form prescribed by applicable Law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable Law to permit the Borrower to determine the withholding or deduction
required to be made.

Section 2.18 Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
(a) Except as may be reasonably specified on reasonable notice by the
Administrative Agent as it from time to time deems necessary or appropriate with
respect to any Alternative Currency, the Borrower shall make each payment
required to be made by it hereunder (whether of principal, interest, fees or
reimbursement of L/C Disbursements, or of amounts payable under Section 2.15,
2.16 or 2.17, or otherwise) from a location in the United States of America
prior to 12:00 noon, New York City time, on the date when due, in immediately
available funds, without set-off or counterclaim. Any amounts received after
such time on any date may, in the discretion of the Administrative Agent, be
deemed to have been received on the next succeeding Business Day for purposes of
calculating interest thereon. All such payments shall be made to the
Administrative Agent at the Administrative Agent’s Office, except payments to be
made directly to the L/C Issuer or the Swing Line Lender as expressly provided
herein and except that payments pursuant to Sections 2.15, 2.16, 2.17 and 9.03
shall be made directly to the Persons entitled thereto. The Administrative Agent
shall distribute any such payments received by it for the account of any other
Person to the appropriate recipient promptly following receipt thereof. If any
payment hereunder shall be due on a day that is not a Business Day, the date for
payment shall be extended to the next succeeding Business Day, and, in the case
of any payment accruing interest, interest thereon shall be payable for the
period of such extension. All payments hereunder shall be made in dollars or the
applicable Alternative Currency, as the case may be.

(b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed L/C
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed L/C Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed
L/C Disbursements then due to such parties.

(c) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Revolving Loans or participations in L/C Disbursements or Swing Line Loans
resulting in such Lender receiving payment of a greater proportion of the
aggregate amount of its Revolving Loans and participations in L/C Disbursements
and Swing Line Loans and accrued interest thereon than the proportion received
by any other Lender, then the Lender receiving such greater proportion shall
purchase (for cash at face value) participations in the Revolving Loans and
participations in L/C Disbursements and Swing Line Loans of other Lenders to the
extent necessary so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Revolving Loans and participations in L/C
Disbursements and Swing Line Loans; provided that (i) if any such

 

49



--------------------------------------------------------------------------------

participations are purchased and all or any portion of the payment giving rise
thereto is recovered, such participations shall be rescinded and the purchase
price restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in L/C Disbursements to any assignee or participant, other than to the Borrower
or any Subsidiary or Affiliate thereof (as to which the provisions of this
paragraph shall apply). The Borrower consents to the foregoing and agrees, to
the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against the Borrower rights of set-off and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of the Borrower
in the amount of such participation.

(d) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or the L/C Issuer hereunder that the Borrower will
not make such payment, the Administrative Agent may assume that the Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Lenders or the L/C Issuer, as the case may
be, the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Lenders or the L/C Issuer, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or the L/C Issuer with interest thereon,
for each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the Federal Funds
Rate.

(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.05(c), 2.06(d) or (e), 2.07(b) or 2.18(c), then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender’s obligations under
such Sections until all such unsatisfied obligations are fully paid.

Section 2.19 Mitigation Obligations; Replacement of Lenders. (a) If any Lender
requests compensation under Section 2.15, or if the Borrower is required to pay
any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.17, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 2.15 or 2.17, as the case may be, in the future and
(ii) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender. The Borrower hereby agrees to
pay all reasonable costs and expenses incurred by any Lender in connection with
any such designation or assignment.

(b) If any Lender requests compensation under Section 2.15, or if the Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17, or if any
Lender defaults in its obligation

 

50



--------------------------------------------------------------------------------

to fund Loans hereunder, then the Borrower may, at its sole expense and effort,
upon notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in Section 9.04), all its interests, rights and
obligations under this Agreement (other than any outstanding Competitive
Advances held by it) to an assignee that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment); provided
that (i) the Borrower shall have received the prior written consent of the
Administrative Agent (and, if a Commitment is being assigned, the L/C Issuer and
Swing Line Lender), which consents shall not unreasonably be withheld, (ii) such
Lender shall have received payment of an amount equal to the outstanding
principal of its Loans (other than Competitive Advances) and participations in
L/C Disbursements and Swing Line Loans, accrued interest thereon, accrued fees
and all other amounts payable to it hereunder, from the assignee (to the extent
of such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts) and (iii) in the case of any such assignment
resulting from a claim for compensation under Section 2.15 or payments required
to be made pursuant to Section 2.17, such assignment will result in a reduction
in such compensation or payments. A Lender shall not be required to make any
such assignment and delegation if, prior thereto, as a result of a waiver by
such Lender or otherwise, the circumstances entitling the Borrower to require
such assignment and delegation cease to apply.

Section 2.20 Currency Equivalents; Currency Fluctuations. (a) On each
Calculation Date, the Administrative Agent shall (i) determine the Exchange Rate
as of such Calculation Date with respect to each Alternative Currency and
(ii) give notice thereof to the Borrower and the Lenders. The Exchange Rates so
determined shall become effective on the first Business Day immediately
following the relevant Calculation Date (each a “Reset Date”), shall remain
effective until the next succeeding Reset Date and shall during the period of
their effectiveness be employed in making any computation of currency
equivalents required to be made under this Agreement (other than any computation
required under Section 9.14). Not later than 5:00 p.m., New York City time, on
each Reset Date, on the date of each Borrowing, the Administrative Agent shall
(i) determine the Dollar Equivalents of each Alternative Currency Loan then
outstanding (after giving effect to any Alternative Currency Loan made or repaid
on such date) and (ii) notify the Borrower and the Lenders of the results of
such determination.

(b) If on any Reset Date or on the date of any Borrowing (after giving effect to
any Loans to be made or repaid on such date and to any increase or decrease in
the L/C Exposure to occur on such date) (i) the Alternative Currency Exposure
exceeds $200,000,000 or (ii) the sum of the Aggregate Revolving Credit Exposure
plus the aggregate principal amount of outstanding Competitive Advances exceeds
the Aggregate Commitments, then the Administrative Agent shall promptly notify
the Borrower of such excess. Not later than four Business Days after receiving
such notice the Borrower shall reduce the Alternative Currency Exposure or the
Aggregate Revolving Credit Exposure, as applicable, by an amount sufficient to
eliminate such excess; prior to the elimination of (A) any such excess described
in clause (i), no further Loans may be made denominated in any currency other
than dollars and (B) any such excess described in clause (ii), no further Loans
may be made and no new Letter of Credit may be issued. If, as a result of
currency exchange rate fluctuations, the Dollar Equivalent of the sum of the
Aggregate Revolving Credit Exposure plus the aggregate principal amount of
outstanding

 

51



--------------------------------------------------------------------------------

Competitive Advances shall exceed the Aggregate Commitments, the Borrower shall
prepay the Loans as necessary to eliminate such excess at the end of applicable
interest periods or, if the Dollar Equivalent of the sum of the Aggregate
Revolving Credit Exposure plus the aggregate principal amount of outstanding
Competitive Advances exceeds 105% of the Aggregate Commitments, at other times.

Section 2.21 Increase in Revolving Commitments. (a) The Borrower may at any
time, by written notice to the Administrative Agent, request Additional Credit
Commitments from one or more Additional Credit Lenders, which may include any
existing Lender; provided that at no time shall the aggregate amount of
Additional Credit Commitments effected pursuant to this paragraph exceed
$200,000,000; provided further that each Additional Credit Lender (and any
increase in the Commitment of an Additional Credit Lender that is an existing
Lender) shall be subject to the approval of the Administrative Agent, the Swing
Line Lender and the L/C Issuer (which approvals shall not be unreasonably
withheld). Each such notice shall set forth (A) the amount of the Additional
Credit Commitments being requested (which shall be in a minimum amount of
$50,000,000) and (B) the date on which such Additional Credit Commitments are
requested to become effective (which shall not be less than ten business days
(or such shorter period as may be acceptable to the applicable Additional Credit
Lender) nor more than 45 days after the date of such notice (an “Increase
Effective Date”)).

(b) The Borrower and each Person that in its sole discretion agrees to be an
Additional Credit Lender in accordance with paragraph (a) above shall execute
and deliver to the Administrative Agent an Additional Credit Assumption
Agreement and such other documentation as the Administrative Agent shall
reasonably specify to evidence the Additional Credit Commitment of such
Additional Credit Lender. The Administrative Agent shall promptly notify each
Lender as to the effectiveness of each Additional Credit Assumption Agreement.
Each of the parties hereto hereby agrees that, upon the effectiveness of any
Additional Credit Assumption Agreement, each such Additional Credit Lender
shall, to the extent not an existing Lender, become a Lender hereunder and this
Agreement shall be deemed amended to the extent (but only to the extent)
necessary to reflect the existence and terms of the Additional Credit Commitment
evidenced thereby.

(c) Each of the parties hereto hereby agrees that the Administrative Agent may
take any and all actions as may be reasonably necessary to ensure that, after
giving effect to any Additional Credit Commitment pursuant to this Section 2.21,
the outstanding Revolving Loans (if any) are held by the Lenders in accordance
with their new pro rata percentages. This may be accomplished at the discretion
of the Administrative Agent (A) by requiring the outstanding Revolving Loans to
be prepaid with the proceeds of a new Borrowing, (B) by causing the existing
Lenders to assign portions of their outstanding Loans to Additional Credit
Lenders, which assignments shall be deemed to be effective pursuant to
Section 9.04 or (C) by any combination of the foregoing. Notwithstanding the
foregoing, in order to eliminate any break funding liability of the Borrower,
if, upon the date that any Additional Credit Commitment becomes effective
pursuant to this Section 2.21, there is an unpaid principal amount of Revolving
Loans to the Borrower, the principal outstanding amount of all such Revolving
Loans shall (x) in the case of such Revolving Loans which are Base Rate Loans,
be immediately prepaid by the Borrower (but all such Revolving Loans may, on the
terms and conditions hereof,

 

52



--------------------------------------------------------------------------------

be reborrowed on such date on a pro rata basis, based on the revised Commitments
as then in effect) and (y) in the case of such Revolving Loans which are
Eurocurrency Rate Loans, continue to remain outstanding (notwithstanding any
other requirement in this Agreement that such Revolving Loans be held on a pro
rata basis based on the revised Commitments as then in effect) until the end of
the then current Interest Period therefor, at which time such Eurocurrency Rate
Loans shall be paid by the Borrower to the Revolving Lenders on a pro rata
basis, based on their Commitments (if any) immediately prior to giving effect to
any Additional Credit Commitments (but all such Revolving Loans may, on the
terms and conditions hereof, be reborrowed on such date on a pro rata basis,
based on the Commitments as then in effect); provided, further, however, that if
any Event of Default occurs prior to the end of the then current Interest Period
for any such outstanding Eurocurrency Rate Loan Revolving Loan, each Additional
Credit Lender will promptly purchase assignments of each such Eurocurrency Rate
Loan at par (which assignments shall be deemed effective under Section 9.04) in
such amounts so that immediately after giving effect thereto, such Revolving
Eurocurrency Rate Loans are held by the Lenders pro rata in accordance with
their Commitments (including the Additional Credit Commitments).

(d) Notwithstanding the foregoing, no Additional Credit Commitment shall become
effective under this Section 2.21 unless on the date of such effectiveness, the
conditions set forth in paragraphs (a) and (b) of Section 4.02 shall be
satisfied and the Administrative Agent shall have received a certificate to that
effect dated such date and executed by a Responsible Officer of the Borrower.

Section 2.22 Extension of Maturity Date. (a) The Borrower may by written notice
(an “Extension Notice”) delivered to the Administrative Agent not less than 30
days and not more than 60 days prior to the Maturity Date then in effect (the
“Existing Maturity Date”) request a one-year extension of the Existing Maturity
Date, provided that the Maturity Date may not be extended beyond September 30,
2014. Any such notice shall specify any fees that the Borrower agrees to pay as
consideration for such extension. Any extension of an Existing Maturity Date
shall become effective hereunder if consented to by the Required Extension
Lenders pursuant to paragraph (b) of this Section and if (i) no Default shall
have occurred and be continuing on the date of the Extension Notice or the
Existing Maturity Date, (ii) the representations and warranties set forth in
Article III shall be true and correct in all material respects as if made on the
date of such Extension Notice and the Existing Maturity Date, and (iii) the
Administrative Agent shall have received a certificate, dated the Existing
Maturity Date and signed by a Responsible Officer of the Borrower, confirming
compliance with the conditions precedent set forth in clauses (i) and (ii) of
this sentence.

(b) The effectiveness of any extension of the Maturity Date shall require the
prior written consent of the Required Extension Lenders, each Lender
participating in such extension of the Maturity Date and the Administrative
Agent. The Administrative Agent shall promptly furnish a copy of the Extension
Notice to each Lender, and shall request that each Lender either agree to such
extension or not agree thereto not later than 20 days prior to the Existing
Maturity Date. Any Lender not responding within the above time period shall be
deemed not to have consented to such extension. The decision to agree or
withhold agreement to any extension of the Maturity Date hereunder shall be at
the sole discretion of each Lender. The

 

53



--------------------------------------------------------------------------------

Commitment of any Lender that has declined to agree to any requested extension
of the Maturity Date (a “Non-Consenting Lender”) shall terminate on the Existing
Maturity Date, and the principal amount of any outstanding Loans made by such
Lender, together with any accrued interest thereon, and any accrued fees and
other amounts payable to or for the account of such Lender hereunder, shall be
due and payable on the Existing Maturity Date. Notwithstanding the foregoing
provisions of this paragraph, the Borrower shall have the right, pursuant to
Section 2.19(b), to replace a Non-Consenting Lender with a Lender or other
financial institution that will assume the Commitment of such Non-Consenting
Lender and agree to an extension of the Maturity Date.

ARTICLE III

Representations and Warranties

The Borrower represents and warrants to the Lenders that:

Section 3.01 Organization; Powers. Each of the Borrower and the Subsidiaries is
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, has all requisite power and authority to carry
on its business as now conducted and, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, is qualified to do business in, and is in good
standing in, every jurisdiction where such qualification is required.

Section 3.02 Authorization; Enforceability. The Transactions are within the
Borrower’s corporate powers and have been duly authorized by all necessary
corporate and, if required, stockholder action. This Agreement has been duly
executed and delivered by the Borrower and constitutes a legal, valid and
binding obligation of the Borrower, enforceable in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.

Section 3.03 Governmental Approvals; No Conflicts. The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except such as have been obtained or made
and are in full force and effect, (b) will not violate in any material respect
any applicable law or regulation or the charter, by-laws or other organizational
documents of the Borrower or any of the Subsidiaries or any order of any
Governmental Authority, other than any such violation by a Subsidiary that
individually or taken together with all such violations by Subsidiaries could
not reasonably be expected to result in a Material Adverse Effect, (c) will not
violate in any material respect or result in a default under any indenture,
agreement or other instrument binding upon the Borrower or any of the
Subsidiaries or its assets, or give rise to a right thereunder to require any
payment to be made by the Borrower or any of the Subsidiaries, other than any
such violation or default by a Subsidiary that individually or taken together
with all such violations and defaults by Subsidiaries could not reasonably be
expected to result in a Material Adverse Effect, and (d) will not result in the
creation or imposition of any Lien on any asset of the Borrower or any of the
Subsidiaries.

 

54



--------------------------------------------------------------------------------

Section 3.04 Financial Condition; No Material Adverse Change. (a) The Borrower
has heretofore furnished to the Lenders its consolidated balance sheet and
related statements of operations, changes in shareholders’ equity and cash flows
(i) as of and for the fiscal year ended December 31, 2006, and (ii) as of and
for the fiscal quarter ended March 31, 2007, each certified by its chief
financial officer. Such financial statements present fairly, in all material
respects, the financial position and results of operations and cash flows of the
Borrower and the consolidated Subsidiaries as of such date and for such period
in accordance with GAAP, subject to audit adjustments and the absence of
footnotes.

(b) There has been no material adverse change with respect to the business,
operations, performance, properties or condition (financial or otherwise) of the
Borrower and the Subsidiaries, taken as a whole, since December 31, 2006.

Section 3.05 Properties. (a) Each of the Borrower and the Subsidiaries has good
title to, or valid leasehold interests in, all its real and personal property
material to its business, except for minor defects in title that do not
interfere with its ability to conduct its business as currently conducted or to
utilize such properties for their intended purposes.

(b) Except for Disclosed Matters, each of the Borrower and the Subsidiaries
owns, or is licensed to use, all trademarks, tradenames, copyrights and other
intellectual property (other than patents) material to its business without
written notice of conflict with the rights of any other Person, except for any
such conflicts that, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. Except for Disclosed Matters,
neither the Borrower nor any Subsidiary is aware of any claim that its products
or services infringe any third party patent, except for any such infringements
that, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect.

Section 3.06 Litigation and Environmental Matters. (a) There are no actions,
suits, proceedings or ongoing investigations by or before any arbitrator or
Governmental Authority pending against, nor has the Borrower received written
notice threatening any action, suit, proceeding or investigation against or
affecting the Borrower or any of the Subsidiaries (i) which could be reasonably
expected to have a Material Adverse Effect (other than the Disclosed Matters) or
(ii) that involve this Agreement or the Transactions.

(b) Except for the Disclosed Matters and except with respect to any other
matters that, individually or in the aggregate, could not reasonably be expected
to result in a Material Adverse Effect, neither the Borrower nor any of the
Subsidiaries (i) has failed to comply with any Environmental Law or to obtain,
maintain or comply with any permit, license or other approval required under any
Environmental Law, (ii) has become subject to any Environmental Liability,
(iii) has received notice of any claim with respect to any Environmental
Liability or (iv) knows of any basis for any Environmental Liability.

(c) Since the date of this Agreement, there has been no change in the status of
the Disclosed Matters that, individually or in the aggregate, has resulted in,
or materially increased the likelihood of, a Material Adverse Effect.

 

55



--------------------------------------------------------------------------------

Section 3.07 Compliance with Laws and Agreements. Each of the Borrower and the
Subsidiaries is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. No Default has occurred and is
continuing.

Section 3.08 Investment Company Status. Neither the Borrower nor any of the
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.

Section 3.09 Taxes. Each of the Borrower and the Subsidiaries has timely filed
or caused to be filed all Tax returns and reports required to have been filed
and has paid or caused to be paid all Taxes required to have been paid by it,
except Taxes that are being contested in good faith by appropriate proceedings
and for which the Borrower or such Subsidiary, as applicable, has set aside on
its books adequate reserves.

Section 3.10 ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect. The present value of all accumulated
benefit obligations under each Plan (based on the assumptions used for purposes
of Statement of Financial Accounting Standards No. 87) did not, as of the date
of the most recent financial statements reflecting such amounts, exceed the fair
market value of the assets of such Plan by more than 15%.

Section 3.11 Disclosure. The Borrower has disclosed to the Lenders all
agreements, instruments and corporate or other restrictions to which it or any
of the Subsidiaries is subject, and all other matters known to it, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect. None of the reports, financial statements, certificates
or other information, including the Information Memorandum, furnished by or on
behalf of the Borrower to the Administrative Agent or any Lender in connection
with the negotiation of this Agreement or delivered hereunder (as modified or
supplemented by other information so furnished), as of the date furnished or
delivered by or on behalf of the Borrower, contains any material misstatement of
fact or omits to state any material fact necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading; provided that, with respect to projected financial information, the
Borrower represents only that such information was prepared in good faith based
upon assumptions believed to be reasonable at the time.

Section 3.12 Federal Reserve Regulations. (a) Neither the Borrower nor any
Subsidiary is engaged principally, or as one of its important activities, in the
business of extending credit for the purpose of purchasing or carrying Margin
Stock.

(b) No Letter of Credit and no part of the proceeds of the Loans will be used,
whether directly or indirectly, and whether immediately, incidentally or
ultimately, (i) to purchase or carry Margin Stock or to extend credit to others
for the purpose of purchasing or

 

56



--------------------------------------------------------------------------------

carrying Margin Stock or to refund Indebtedness originally incurred for such
purpose, or (ii) for any purpose which entails a violation of, or which is
inconsistent with, the provisions of the Regulations of the Board, including,
without limitation, Regulation T, U or X thereof.

Section 3.13 Use of Proceeds and Letters of Credit. The Letters of Credit and
the proceeds of the Loans will be used only for general corporate purposes of
the Borrower and the Subsidiaries, including acquisitions, subject to the
limitations set forth in Section 6.05.

Section 3.14 Subsidiaries. As of the date hereof, the Persons listed on
Schedule 3.14 are the only Subsidiaries and the Subsidiaries indicated on such
schedule to be Material Subsidiaries are the only Material Subsidiaries.

ARTICLE IV

Conditions

Section 4.01 Conditions of Initial Credit Extension. The obligation of the L/C
Issuer and each of the Lenders to make their initial Credit Extension hereunder
is subject to satisfaction of the following conditions precedent:

(a) The Administrative Agent’s receipt of the following, each of which shall be
originals or telecopies (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the signing Loan
Party, each dated the Closing Date (or, in the case of certificates of
governmental officials, a recent date before the Closing Date) and each in form
and substance satisfactory to the Administrative Agent and each of the Lenders:

(i) executed counterparts of this Agreement and the Guaranty, sufficient in
number for distribution to the Administrative Agent, each Lender and the
Borrower;

(ii) an original Note executed by the Borrower in favor of each Lender
requesting a Note;

(iii) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party as the
Administrative Agent may require evidencing the identity, authority and capacity
of each Responsible Officer thereof authorized to act as a Responsible Officer
on behalf of such Loan Party in connection with this Agreement and the other
Loan Documents to which such Loan Party is a party;

(iv) such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
and that each of the Borrower and Guarantors is validly existing, in good
standing and qualified to engage in business in each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification, except to the extent that failure to do so could
not reasonably

 

57



--------------------------------------------------------------------------------

be expected to have a Material Adverse Effect, including, certified copies of
the Borrower’s Organization Documents, certificates of good standing and/or
qualification to engage in business and tax clearance certificates;

(v) favorable written opinions addressed to the Administrative Agent and the
Lenders and dated as of the Closing date of (i) Margaret A. Treese, Assistant
Secretary of the Borrower and (ii) Sidley Austin LLP, special counsel to the
Borrower, substantially in the forms set forth in Exhibits B-1 and B-2,
respectively, and covering such other matters relating to the Borrower, this
Agreement or the transactions contemplated hereby as the Required Lenders shall
reasonable request;

(vi) a certificate of a Responsible Officer of each Loan Party either
(A) attaching copies of all consents, licenses and approvals of Governmental
Authorities and other Persons required in connection with the execution,
delivery and performance by such Loan Party and the validity against such Loan
Party of the Loan Documents to which it is a party, and, required in connection
with the Loan Documents and the transactions contemplated thereby, and such
consents, licenses and approvals shall be in full force and effect, or
(B) stating that no such consents, licenses or approvals are so required;

(vii) copies of the financial statements referred to in Sections 5.01(a) and
(b), and a certificate signed by a Responsible Officer of the Borrower
certifying (A) that the conditions specified in Sections 4.02(a) and (b) have
been satisfied, (B) that there has been no event or circumstance since the date
of the Audited Financial Statements for the fiscal year ending December 31,
2006, that has had or could be reasonably expected to have, either individually
or in the aggregate, a Material Adverse Effect; and (C) compliance with
Section 6.11 and 6.12 as of the most recent fiscal quarter end; and

(viii) such other assurances, certificates, documents, consents or opinions as
the Administrative Agent, the L/C Issuer, the Swing Line Lender or the Required
Lenders reasonably may require.

(b) Any fees and expenses required to be paid on or before the Closing Date
shall have been paid.

(c) The Spin-Off shall have been completed.

(d) The Borrower shall have paid all fees, charges and disbursements of counsel
to the Administrative Agent (directly to such counsel if requested by the
Administrative Agent) to the extent invoiced prior to or on the Closing Date,
plus such additional amounts of such fees, charges and disbursements of counsel
as shall constitute its reasonable estimate of such fees, charges and
disbursements of counsel incurred or to be incurred by it through the closing
proceedings (provided that such estimate shall not thereafter preclude a final
settling of accounts between the Borrower and the Administrative Agent).

 

58



--------------------------------------------------------------------------------

Without limiting the generality of the provisions of the last paragraph of
Section 9.02, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

Section 4.02 Conditions to all Credit Extensions. The obligation of each Lender
to honor any Request for Credit Extension (other than a Loan Notice requesting
only a conversion of Loans to the other Type, or a continuation of Eurocurrency
Rate Loans), an Extension Notice in accordance with Section 2.22 or a request
for Additional Credit Commitments in accordance with Section 2.21 is subject to
the following conditions precedent:

(a) The representations and warranties of the Borrower and each other Loan Party
contained in Article V or any other Loan Document, or which are contained in any
document furnished at any time under or in connection herewith or therewith,
shall be true and correct on and as of the date of such Credit Extension, any
Extension Notice and any Increase Effective Date, (i) except to the extent that
such representations and warranties specifically refer to an earlier date, in
which case they shall be true and correct as of such earlier date, (ii) except
that for purposes of this Section 4.02, the representations and warranties
contained in Section 3.04 shall be deemed to refer to the most recent statements
furnished pursuant to subsections (a) and (b), respectively, of Section 5.01 and
(iii) together with any additional items that will be disclosed on updated
Schedules delivered on the next scheduled delivery date, as to which the
Borrower has notified the Administrative Agent in writing.

(b) No Default shall exist, or would result from such proposed Credit Extension
or from the application of the proceeds thereof, extension of the Maturity Date
in accordance with Section 2.22 or increase in Aggregate Commitments in
accordance with Section 2.21.

(c) The Administrative Agent and, if applicable, the L/C Issuer or the Swing
Line Lender, shall have received a Request for Credit Extension, the certificate
referred to in Section 2.22(a) with respect to an Extension Notice or the
certificate referred to in Section 2.21(d) with respect to any increase in
Aggregate Commitments, as applicable, in accordance with the requirements
hereof.

(d) The Administrative Agent shall have received such other approvals, opinions
or documents as the Required Lenders, through the Administrative Agent, may
reasonably request.

Each Request for Credit Extension (other than a Loan Notice requesting only a
conversion of Loans to the other Type or a continuation of Eurocurrency Rate
Loans), certificate referred to in Section 2.22(a) with respect to an Extension
Notice and certificate referred to in Section 2.21(d) with respect to any
increase in the Aggregate Commitments, as applicable, submitted by the Borrower
shall be deemed to be a representation and warranty that the

 

59



--------------------------------------------------------------------------------

conditions specified in Sections 4.02(a) and (b) have been satisfied on and as
of the date of the applicable Credit Extension, the effective date of an
Extension Notice or the Increase Effective Date, as applicable.

ARTICLE V

Affirmative Covenants

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or terminated and all L/C Disbursements have
been reimbursed, the Borrower covenants and agrees with the Lenders that:

Section 5.01 Financial Statements and Other Information. The Borrower will
furnish to the Administrative Agent and each Lender:

(a) within 90 days after the end of each fiscal year of the Borrower, its
audited consolidated balance sheet and related statements of operations, changes
in shareholders’ equity and cash flows as of the end of and for such year,
setting forth in each case in comparative form the figures for the previous
fiscal year, all reported on by PricewaterhouseCoopers, L.L.P., or other
independent registered public accounting firm of recognized national standing
(without a “going concern” or like qualification or exception and without any
qualification or exception as to the scope of such audit) to the effect that
such consolidated financial statements present fairly in all material respects
the financial condition and results of operations of the Borrower and the
consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied;

(b) within 45 days after the end of each of the first three fiscal quarters of
each fiscal year of the Borrower, its consolidated balance sheet and related
statements of operations, changes in shareholders’ equity and cash flows as of
the end of and for such fiscal quarter and the then elapsed portion of the
fiscal year, setting forth in each case in comparative form the figures for the
corresponding period or periods of (or, in the case of the balance sheet, as of
the end of) the previous fiscal year, all certified by one of its Responsible
Officers as presenting fairly in all material respects the financial condition
and results of operations of the Borrower and the consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments and the absence of footnotes;

(c) concurrently with any delivery of financial statements under clause (a) or
(b) above, a Compliance Certificate of a Responsible Officer of the Borrower
(i) certifying as to whether a Default has occurred and, if a Default has
occurred, specifying the details thereof and any action taken or proposed to be
taken with respect thereto, (ii) setting forth reasonably detailed calculations
(A) of the components of the Leverage Ratio as of the last day of the fiscal
period in

 

60



--------------------------------------------------------------------------------

respect of which such financial statements are being delivered and
(B) confirming compliance with Sections 6.11 and 6.12 and each other provision
of Article VI imposing a numerical limit, and (iii) stating whether any change
in GAAP or in the application thereof has occurred since the date of the Audited
Financial Statements referred to in Section 3.04 and, if any such change has
occurred, specifying the effect of such change on the financial statements
accompanying such certificate;

(d) concurrently with any delivery of consolidated financial statements under
clause (a) above, a certificate of the accounting firm that reported on such
financial statements stating whether they obtained knowledge during the course
of their audit of such consolidated financial statements of any Default insofar
as it relates to accounting matters (which certificate may be limited to the
extent required by accounting rules or guidelines);

(e) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by the Borrower or
any Subsidiary with the Securities and Exchange Commission, or any Governmental
Authority succeeding to any or all of the functions of said Commission, or with
any national securities exchange, or distributed by the Borrower to its
shareholders generally, as the case may be; and

(f) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Borrower or any
Subsidiary, or compliance with the terms of this Agreement, as the
Administrative Agent or any Lender may reasonably request.

Section 5.02 Notices of Material Events. The Borrower will furnish to the
Administrative Agent and each Lender prompt written notice of the following:

(a) the occurrence of any Default;

(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting the Borrower or
any Subsidiary thereof that could reasonably be expected to result in a Material
Adverse Effect;

(c) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrower and the Subsidiaries in an aggregate amount exceeding
$25,000,000; and

(d) any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.

Each notice delivered under this Section shall be accompanied by a statement of
a Responsible Officer or other executive officer of the Borrower setting forth
the details of the event or

 

61



--------------------------------------------------------------------------------

development requiring such notice and any action taken or proposed to be taken
with respect thereto.

Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers will make available to the Lenders and the L/C Issuer materials and/or
information provided by or on behalf of the Borrower hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on IntraLinks or another
similar electronic system (the “Platform”) and (b) certain of the Lenders (each,
a “Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to any of the Borrowers or their respective
Affiliates, or the respective securities of any of the foregoing and who may be
engaged in investment and other market-related activities with respect to such
Persons’ securities. Borrower hereby agrees that (i) all Borrower Materials that
are to be made available to Public Lenders shall be clearly and conspicuously
marked “PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall
appear prominently on the first page thereof; (ii) by marking Borrower Materials
“PUBLIC,” the Borrower shall be deemed to have authorized the Administrative
Agent, the Arrangers, the L/C Issuer and the Lenders to treat such Borrower
Materials as not containing any material non-public information with respect to
the Borrower or its securities for purposes of United States Federal and state
securities laws (provided, however, that to the extent such Borrower Materials
constitute Information, they shall be treated as set forth in Section 9.12);
(iii) all Borrower Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated “Public Investor;” and (iv) the
Administrative Agent and the Arrangers shall be entitled to treat any Borrower
Materials that are not marked “PUBLIC” as being suitable only for posting on a
portion of the Platform not designated “Public Investor.” Notwithstanding the
foregoing, no Borrower shall be under any obligation to mark any Borrower
Materials “PUBLIC.”

Section 5.03 Existence; Conduct of Business. The Borrower will, and will cause
each of the Subsidiaries to, do or cause to be done all things necessary to
preserve, renew and keep in full force and effect its legal existence and the
rights, licenses, permits, privileges and franchises material to the conduct of
its business; provided that the foregoing shall not prohibit any merger,
consolidation, liquidation or dissolution permitted under Section 6.04.

Section 5.04 Payment of Obligations. The Borrower will, and will cause each of
the Subsidiaries to, pay its obligations, including Tax liabilities, that, if
not paid, could result in a Material Adverse Effect before the same shall become
delinquent or in default, except where (a) the validity or amount thereof is
being contested in good faith by appropriate proceedings, (b) the Borrower or
such Subsidiary has set aside on its books adequate reserves with respect
thereto in accordance with GAAP and (c) the failure to make payment pending such
contest could not reasonably be expected to result in a Material Adverse Effect.

Section 5.05 Maintenance of Properties; Insurance. The Borrower will, and will
cause each of the Subsidiaries to, (a) keep and maintain all property material
to the conduct of its business in good working order and condition, ordinary
wear and tear excepted, except to the extent the failure to do so could not
reasonably be expected to result in a Material Adverse Effect, and (b) maintain,
with financially sound and reputable insurance companies, insurance in such
amounts and against such risks as are customarily maintained by companies
engaged in the

 

62



--------------------------------------------------------------------------------

same or similar businesses operating in the same or similar locations (after
giving effect to customary self insurance).

Section 5.06 Books and Records; Inspection Rights. The Borrower will, and will
cause each of the Subsidiaries to, keep proper books of record and account in
which full, true and correct entries are made of all dealings and transactions
in relation to its business and activities (including with respect to ERISA if
applicable). The Borrower will, and will cause each of the Subsidiaries to,
permit any representatives designated by the Administrative Agent or any Lender,
upon reasonable prior notice, to visit and inspect its properties, to examine
and make extracts from its books and records, and to discuss its affairs,
finances and condition with its officers and independent accountants, all at
such reasonable times and as often as reasonably requested.

Section 5.07 Compliance with Laws. The Borrower will, and will cause each of the
Subsidiaries to, comply in all material respects with all laws, rules,
regulations and orders (including ERISA if applicable) of any Governmental
Authority applicable to it or its property, except such as may be contested by
the Borrower or the applicable Subsidiary in good faith or as to which a bona
fide dispute may exist and except for noncompliance by any Subsidiary that
individually or taken together with all noncompliance by Subsidiaries could not
reasonably be expected to result in a Material Adverse Effect.

Section 5.08 Material Subsidiaries. Within 60 days after the formation or
acquisition of any new direct or indirect Material Subsidiary by any Loan Party,
the Borrower shall, at the Borrower’s expense, (a) cause such Subsidiary, and
cause each direct and indirect parent of such Subsidiary (if it has not already
done so), to duly execute and deliver to the Administrative Agent a joinder
agreement satisfactory to the Administrative Agent, pursuant to which such
Material Subsidiary shall join as a party to the Guaranty (or execute and
deliver a separate new Guaranty substantially in the form of the existing
Guaranty), and (b) if requested by the Administrative Agent or the Required
Lenders, deliver to the Administrative Agent, a signed copy of a favorable
opinion of counsel for the Loan Parties reasonably acceptable to the
Administrative Agent (certain of which opinions, in the Administrative Agent’s
discretion, may be given by in-house counsel) as to such matters as the
Administrative Agent may reasonably request.

Section 5.09 Use of Proceeds. The proceeds of the Credit Extensions shall be
used for general corporate purposes of the Borrower and its Subsidiaries not in
contravention of any Law or any Loan Document.

 

63



--------------------------------------------------------------------------------

ARTICLE VI

Negative Covenants

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or terminated and all L/C Disbursements have
been reimbursed, the Borrower covenants and agrees with the Lenders that:

Section 6.01 Subsidiary Indebtedness. The Borrower will not permit any
Subsidiary to create, incur, assume or permit to exist any Indebtedness, except:

(a) the Obligations;

(b) Indebtedness of any Subsidiary to the Borrower or any other Subsidiary;

(c) Guarantees by any Subsidiary of Indebtedness of the Borrower or any other
Subsidiary to the extent such Indebtedness is permitted under this Agreement;

(d) Indebtedness of the Borrower or any Subsidiary as an account party in
respect of trade letters of credit;

(e) Indebtedness of a special purpose subsidiary which is established for the
purpose of issuing Indebtedness guaranteed by the Borrower and which does not
own any material assets other than an intercompany loan(s) to the Borrower; and

(f) other Indebtedness of the Subsidiaries in an aggregate principal amount
outstanding at any time that, when aggregated (without duplication) with the
aggregate amount of all claims and obligations secured by Liens permitted
pursuant to clause (c) of Section 6.02, with the aggregate amount of
Attributable Indebtedness incurred in connection with sale and leaseback
transactions permitted pursuant to clause (b) of Section 6.03 and with any San
Diego Excess Amount incurred pursuant to clause (a) of Section 6.03 does not
exceed the greater of (i) $150,000,000 and (ii) 15% of Consolidated Tangible
Assets as of the last day of the most recent fiscal period in respect of which
financial statements shall have been delivered pursuant to Section 5.01.

Section 6.02 Liens. The Borrower will not, and will not permit any Subsidiary
to, create, incur, assume or permit to exist any Lien on any property or asset
now owned or hereafter acquired by it, except:

(a) Permitted Encumbrances;

 

64



--------------------------------------------------------------------------------

(b) filings of UCC financing statements or other similar filings in foreign
jurisdictions with respect to Non-Recourse Receivables Sales permitted by
Section 6.05; and

(c) other Liens not otherwise permitted under the foregoing clauses (a) and
(b) securing claims in an aggregate amount at any time outstanding that when
aggregated (without duplication) with all Indebtedness incurred under clause
(e) of Section 6.01, with the aggregate amount of Attributable Indebtedness
incurred in connection with sale and leaseback transactions permitted pursuant
to clause (b) of Section 6.03 and with the any San Diego Excess Amount incurred
pursuant to clause (a) of Section 6.03 does not exceed the greater of
(i) $150,000,000 and (ii) 15% of Consolidated Tangible Assets as of the last day
of the most recent fiscal period in respect of which financial statements shall
have been delivered pursuant to Section 5.01.

Section 6.03 Sale and Leaseback Transactions. The Borrower will not, and will
not permit any Subsidiary to, enter into or permit to exist any arrangement,
directly or indirectly, with any Person whereby it shall sell or transfer any
property, real or personal, used or useful in its business, whether now owned or
hereafter acquired, and thereafter rent or lease such property which it intends
to use for substantially the same purpose or purposes as the property being sold
or transferred; provided, however, that, notwithstanding the above, the Borrower
or any Subsidiary may engage in or permit to exist (a) any sale and leaseback of
the San Diego Facility, provided that if the Attributable Indebtedness incurred
in connection therewith exceeds $100,000,000, the amount of such Attributable
Indebtedness in excess of $100,000,000 (the “San Diego Excess Amount”) shall be
included in the calculations set forth in Section 6.01(f), Section 6.02(c) and
clause (b) of this Section 6.03, and (b) any other sale and leaseback
transaction if, immediately after the consummation of such transaction, the
aggregate outstanding amount of Attributable Indebtedness incurred in connection
with all sale and leaseback transactions referred to in this clause (b) of
Section 6.03, when aggregated (without duplication) with any San Diego Excess
Amount incurred under clause (a) of this Section 6.03, all Indebtedness incurred
under clause (e) of Section 6.01 and with the aggregate amount of all claims and
obligations secured by Liens permitted pursuant to clause (c) of Section 6.02,
does not exceed the greater of (i) $150,000,000 and (ii) 15% of Consolidated
Tangible Assets as of the last day of the most recent fiscal period in respect
of which financial statements shall have been delivered pursuant to
Section 5.01. In addition, and notwithstanding the above, the Borrower and any
Subsidiary may, free from the restriction contained in this Section, lease back
all or a portion of real property (and any related personal property or
fixtures) sold by it, provided that such lease is for a term not in excess of
six months and such sale is not entered into for financing purposes.

Section 6.04 Fundamental Changes. (a) The Borrower will not, and will not permit
any Subsidiary to, merge into or consolidate with any other Person, or permit
any other Person to merge into or consolidate with it, or sell, transfer, lease
or otherwise dispose of (in one transaction or in a series of transactions) all
or substantially all of its assets, or all or substantially all of the stock of
any of the Subsidiaries (in each case, whether now owned or hereafter acquired),
or liquidate or dissolve, except that, if at the time thereof and immediately
after giving effect thereto no Default shall have occurred and be continuing,
(i) any Person may merge into

 

65



--------------------------------------------------------------------------------

the Borrower in a transaction in which the Borrower is the surviving
corporation, (ii) any Person may merge into any Subsidiary in a transaction in
which the surviving entity is a Subsidiary, (iii) any Subsidiary that is not a
Material Subsidiary may sell, transfer, lease or otherwise dispose of its assets
to the Borrower or to another Subsidiary and any Material Subsidiary may sell,
transfer, lease or otherwise dispose of its assets to the Borrower or any other
Material Subsidiary, (iv) any Subsidiary may merge into any Material Subsidiary
in a transaction in which the surviving entity is a Material Subsidiary and
(v) any Subsidiary that is not a Material Subsidiary may liquidate or dissolve
if the Borrower determines in good faith that such liquidation or dissolution is
in the best interests of the Borrower and is not materially disadvantageous to
the Lenders and any distribution or other transfer of assets in connection with
such liquidation or dissolution is made to the Borrower or another Subsidiary in
an amount consistent with such Person’s ownership percentage of the Subsidiary
being dissolved or liquidated.

(b) The Borrower will not, and will not permit any Subsidiary to, engage to any
material extent in any line of business material to the Borrower and the
Subsidiaries, taken as a whole, other than businesses currently conducted by the
Borrower and the Subsidiaries and businesses in the information technologies or
computer industries and businesses reasonably related thereto.

Section 6.05 Asset Sales. The Borrower will not, and will not permit any
Subsidiary to, sell, transfer, lease or otherwise dispose of (in one transaction
or in a series of transactions) all or a substantial portion of its assets
(whether now owned or hereafter acquired), except that the Borrower and the
Subsidiaries may (i) sell, lease or otherwise dispose of inventory as a part of
the outsourcing of a manufacturing activity previous conducted by the Borrower
pursuant to which the Borrower or the Subsidiaries intend to repurchase
substantially all of such inventory (or goods manufactured therewith) for resale
to customers, (ii) sell, lease or otherwise dispose of inventory and obsolete
equipment, in the ordinary course of business, (iii) sell, lease or otherwise
dispose of property in any individual transaction not related to any other such
transaction if the aggregate fair market value of the assets sold, leased or
otherwise disposed of in such transaction is less than $5,000,000, (iv) sell,
lease or otherwise dispose of property to the Borrower or a Subsidiary in any
transaction permitted by Section 6.04(a)(iii), (v) sell accounts receivable in
Non-Recourse Receivables Sales, provided that the aggregate amount of accounts
receivable of the Borrower and the Subsidiaries which shall have been sold in
Non-Recourse Receivables Sales pursuant to this Section 6.05 during any fiscal
quarter shall not exceed the greater of (x) $150,000,000 and (y) 15% of the
amount equal to the aggregate amount outstanding of all accounts receivable of
the Borrower and the Subsidiaries as of the last day of such fiscal quarter plus
the aggregate amount of such accounts receivable sold during such quarter in
Non-Recourse Receivables Sales, and (vi) sell, lease or otherwise dispose of
property in any other transaction otherwise permitted under this Agreement,
provided that the aggregate book value of all assets sold, leased or otherwise
disposed of in transactions under this clause (vi) shall not when taken together
at the time of each such sale, lease or other disposition exceed the greater of
(x) $150,000,000 and (y) 15% of Consolidated Tangible Assets as of the last day
of the most recent fiscal period in respect of which financial statements have
been delivered pursuant to Section 5.01 at such time.

 

66



--------------------------------------------------------------------------------

Section 6.06 Margin Stock; Unfriendly Acquisitions. No Credit Extension will be
used, (a) whether directly or indirectly, and whether immediately, incidentally
or ultimately, (i) to purchase or carry Margin Stock or to extend credit to
others for the purpose of purchasing or carrying Margin Stock or to refund
Indebtedness originally incurred for such purpose or (ii) for any purpose which
entails a violation of, or which is inconsistent with, the provisions of the
Regulations of the Board, including, without limitation, Regulation T, U or X
thereof, or (b) directly or through any Subsidiary, to finance any Unfriendly
Acquisition, or (c) upon the occurrence and during the continuation of a
Default, to finance any Acquisition.

Section 6.07 Fiscal Year. The Borrower will not change its fiscal year end from
December 31.

Section 6.08 Restrictive Agreements. The Borrower will not, and will not permit
any of the Subsidiaries to, directly or indirectly, enter into, incur or permit
to exist any agreement or other arrangement that prohibits, restricts or imposes
any condition upon (a) the ability of the Borrower or any Subsidiary to create,
incur or permit to exist any Lien upon any of its property or assets, or (b) the
ability of any Subsidiary to pay dividends or other distributions with respect
to any shares of its capital stock or to make or repay loans or advances to the
Borrower or any other Subsidiary or to Guarantee Indebtedness of the Borrower or
any other Subsidiary; provided that (i) the foregoing shall not apply to
restrictions and conditions imposed by law or by this Agreement, (ii) the
foregoing shall not apply to restrictions and conditions existing on the date
hereof identified on Schedule 6.08 (but shall apply to any amendment or
modification expanding the scope of, any such restriction or condition),
(iii) the foregoing shall not apply to customary restrictions and conditions
contained in agreements relating to the sale of a Subsidiary pending such sale,
provided such restrictions and conditions apply only to the Subsidiary that is
to be sold and such sale is permitted hereunder, (iv) clause (a) of the
foregoing shall not apply to restrictions or conditions imposed by any agreement
relating to secured Indebtedness permitted by this Agreement if such
restrictions or conditions apply only to the property or assets securing such
Indebtedness, (v) clause (a) of the foregoing shall not apply to customary
provisions in leases and other contracts restricting the assignment thereof,
(vi) the foregoing shall not apply to such restrictions and conditions
applicable to any Subsidiary acquired after the date hereof if such restrictions
and conditions existed at the time such Subsidiary was acquired and were not
created in anticipation of such acquisition and (vii) the foregoing shall not
apply to one or more Subsidiaries having any such restriction or condition so
long as any such Subsidiary is not a Material Subsidiary, and each such
Subsidiary together with all other such Subsidiaries in the aggregate shall not
account for more than 10% of the gross revenues for the most recently ended
fiscal year of the Borrower and the Subsidiaries, taken as a whole.

Section 6.09 Transactions with Non-Material Subsidiaries. The Borrower will not,
and will not permit any Subsidiary to, enter into any transaction of any kind
with any Subsidiary that is not a Material Subsidiary (each, a “Non-Material
Subsidiary”), whether or not in the ordinary course of business, other than on
fair and reasonable terms substantially favorable to the Borrower or such
Subsidiary as would be obtainable by the Borrower or such Subsidiary at the time
in a comparable arms’ length transaction with a Person other than a Non-Material
Subsidiary.

 

67



--------------------------------------------------------------------------------

Section 6.10 Investments. The Borrower will not, and will not permit any
Subsidiary to, hold any Investments, except (a) Investments permitted under
Section 6.01 and/or Section 6.06 and (b) other Investments that could not
reasonably be expected to have a Material Adverse Effect.

Section 6.11 Cash Interest Coverage Ratio. The Borrower will not permit the
ratio of Consolidated EBITDA to Consolidated Cash Interest Expense for any
period of four consecutive fiscal quarters to be less than 3.00 to 1.00.

Section 6.12 Leverage Ratio. The Borrower will not permit the Leverage Ratio on
the last day of any fiscal quarter to be more than 3.00 to 1.00.

ARTICLE VII

Events of Default

Section 7.01 Events of Default. If any of the following events (“Events of
Default”) shall occur:

(a) the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any L/C Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;

(b) the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this
Article VII) payable under this Agreement, when and as the same shall become due
and payable, and such failure shall continue unremedied for a period of five
days;

(c) any representation or warranty made or deemed made by or on behalf of the
Borrower or any Subsidiary in or in connection with this Agreement or any
amendment or modification hereof or waiver hereunder, or in any report,
certificate, financial statement or other document furnished pursuant to or in
connection with this Agreement or any amendment or modification hereof or waiver
hereunder, shall prove to have been materially incorrect when made or deemed
made;

(d) the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.02 or 5.03 (with respect to the Borrower’s
existence) or in Article VI;

(e) the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in this Agreement (other than those specified in clause (a),
(b) or (d) of this Article), and such failure shall continue unremedied for a
period of 30 days after notice thereof from the Administrative Agent to the
Borrower (which notice will be given at the request of any Lender);

 

68



--------------------------------------------------------------------------------

(f) the Borrower or any Subsidiary shall be in default with respect to any
payment (whether of principal or interest and regardless of amount) in respect
of any Material Indebtedness;

(g) any event or condition occurs that results in any Material Indebtedness
becoming due or that enables or permits the holder or holders of any Material
Indebtedness or any trustee or agent on its or their behalf to cause any
Material Indebtedness to become due, or to require the prepayment, repurchase,
redemption or defeasance thereof prior to its scheduled maturity and any
applicable grace period specified in the agreement or instrument evidencing such
Material Indebtedness shall have expired or there occurs under any Swap Contract
an Early Termination Date (as defined in such Swap Contract) resulting from
(i) any event of default under such Swap Contract as to which the Borrower or
any Subsidiary is the Defaulting Party (as defined in such Swap Contract) or
(ii) any Termination Event (as so defined) under such Swap Contract as to which
the Borrower or any Subsidiary is an Affected Party (as so defined) and, in
either event, the Swap Termination Value owed by the Borrower or such Subsidiary
as a result thereof is greater than $50,000,000; provided that this clause (g)
shall not apply to secured Indebtedness that becomes due as a result of the
voluntary sale or transfer of the property or assets securing such Indebtedness
if such sale or transfer is permitted under Section 6.05;

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any Subsidiary or its debts, or of a substantial part
of its assets, under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect or (ii) the appointment
of a receiver, trustee, custodian, sequestrator, conservator or similar official
for the Borrower or any Subsidiary or for a substantial part of its assets, and,
in any such case, such proceeding or petition shall continue undismissed for
60 days or an order or decree approving or ordering any of the foregoing shall
be entered;

(i) the Borrower or any Subsidiary shall (i) voluntarily commence any proceeding
or file any petition seeking liquidation, reorganization or other relief under
any Federal, state or foreign bankruptcy, insolvency, receivership or similar
law now or hereafter in effect, (ii) consent to the institution of, or fail to
contest in a timely and appropriate manner, any proceeding or petition described
in clause (h) of this Article, (iii) apply for or consent to the appointment of
a receiver, trustee, custodian, sequestrator, conservator or similar official
for the Borrower or any Subsidiary or for a substantial part of its assets,
(iv) file an answer admitting the material allegations of a petition filed
against it in any such proceeding, (v) make a general assignment for the benefit
of creditors or (vi) take any action for the purpose of effecting any of the
foregoing;

(j) the Borrower or any Subsidiary shall become unable, admit in writing or fail
generally to pay its debts as they become due;

 

69



--------------------------------------------------------------------------------

(k) (i) one or more judgments for the payment of money in an aggregate amount in
excess of $25,000,000 shall be rendered against the Borrower, any Subsidiary or
any combination thereof and the same shall remain undischarged for a period of
30 consecutive days during which execution shall not be effectively stayed, or
any action shall be legally taken by a judgment creditor to attach or levy upon
any assets of the Borrower or any Subsidiary to enforce any such judgment or
(ii) any non-monetary judgment, order or decree is entered against the Borrower
or any Subsidiary which does or would reasonably be expected to have a Material
Adverse Effect, and there shall be any period of 30 consecutive days during
which a stay of enforcement of such judgment or order, by reason of a pending
appeal or otherwise, shall not be in effect;

(l) an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred,
could reasonably be expected to result in a Material Adverse Effect;

(m) a Change in Control shall occur; or

(n) any provision of any Loan Document (excluding any Swap Contract), at any
time after its execution and delivery and for any reason other than as expressly
permitted hereunder or thereunder or satisfaction in full of all the
Obligations, ceases to be in full force and effect; or any Loan Party or any
other Person contests in any manner the validity or enforceability of any
provision of any Loan Document (excluding any Swap Contract); or any Loan Party
denies that it has any or further liability or obligation under any Loan
Document (excluding any Swap Contract), or purports to revoke, terminate or
rescind any provision of any Loan Document (excluding any Swap Contract);
provided, that this provision shall not apply to (i) any event described in this
clause (n) arising with respect to any former Loan Party that ceased to be a
Loan Party in a manner permitted hereunder before such event occurred and
(ii) any Swap Contract (which shall be governed by Section 7.01(g) hereof);

then the Administrative Agent may, and at the request of the Required Lenders or
upon the occurrence of an event described in the proviso to Section 7.02, shall,
take any or all of the actions described in Section 7.02.

Section 7.02 Remedies Upon Event of Default. If any Event of Default occurs and
is continuing, the Administrative Agent shall, at the request of, or may, with
the consent of, the Required Lenders, take any or all of the following actions:

(a) declare the Commitment of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
Commitments and obligation shall be terminated;

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any

 

70



--------------------------------------------------------------------------------

other Loan Document to be immediately due and payable, without presentment,
demand, protest or other notice of any kind, all of which are hereby expressly
waived by the Borrower;

(c) require that the Borrower Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof); and

(d) exercise on behalf of itself, the Lenders and the L/C Issuer all rights and
remedies available to it, the Lenders and the L/C Issuer under the Loan
Documents;

provided, however, that upon the occurrence of any event described in
Section 7.01(h) or Section 7.01(i) with respect to the Borrower under the
Bankruptcy Code of the United States, the obligation of each Lender to make
Loans and any obligation of the L/C Issuer to make L/C Credit Extensions shall
automatically terminate, the unpaid principal amount of all outstanding Loans
and all interest and other amounts as aforesaid shall automatically become due
and payable, and the obligation of the Borrower to Cash Collateralize the L/C
Obligations as aforesaid shall automatically become effective, in each case
without further act of the Administrative Agent or any Lender.

Section 7.03 Application of Funds. After the exercise of remedies provided for
in Section 7.02 (or after the Loans have automatically become immediately due
and payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 7.02), any amounts
received by the Administrative Agent on account of the Obligations shall be
applied by the Administrative Agent in the following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article II) payable to the Administrative Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest, Letter of Credit
Fees and Commitment Fees) payable to the Lenders and the L/C Issuer (including
fees, charges and disbursements of counsel to the respective Lenders and the L/C
Issuer (including fees and time charges for attorneys who may be employees of
any Lender or the L/C Issuer) and amounts payable under Article II), ratably
among them in proportion to the respective amounts described in this clause
Second payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees, Commitment Fees and interest on the Loans and L/C
Borrowings, ratably among the Lenders and the L/C Issuer in proportion to the
respective amounts described in this clause Third payable to them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, ratably among the Lenders and the L/C
Issuer in proportion to the respective amounts described in this clause Fourth
held by them;

 

71



--------------------------------------------------------------------------------

Fifth, to the Administrative Agent for the account of the L/C Issuer, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.

Subject to Section 2.06(d), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fifth above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied in
the order set forth above.

ARTICLE VIII

The Administrative Agent

Each of the Lenders and the L/C Issuer hereby irrevocably appoints Bank of
America to act on its behalf as the Administrative Agent hereunder and under the
other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this Article
are solely for the benefit of the Administrative Agent, the Lenders and the L/C
Issuer, and neither any Borrower nor any other Loan Party shall have rights as a
third party beneficiary of any of such provisions.

The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein or in the other Loan Documents. Without limiting the
generality of the foregoing, (a) the Administrative Agent shall not be subject
to any fiduciary or other implied duties, regardless of whether a Default has
occurred and is continuing, (b) the Administrative Agent shall not have any duty
to take any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated hereby that the
Administrative Agent is required to exercise in writing by the Required Lenders
(or such other number or percentage of the Lenders as shall be necessary, or as
the Administrative Agent shall believe in good faith shall be necessary, under
the circumstances as provided in Section 9.02), provided that the Administrative
Agent shall not be required to take any action that, in its opinion or the
opinion of its counsel, may expose the Administrative Agent to liability or that
is contrary to any Loan Document or applicable Law, and (c) except as expressly
set forth herein or in the other Loan Documents, the Administrative Agent shall
not have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of

 

72



--------------------------------------------------------------------------------

the Subsidiaries that is communicated to or obtained by the bank serving as
Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02) or in the absence of its own gross negligence or
willful misconduct. The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until written notice thereof is given to the
Administrative Agent by the Borrower or a Lender, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or, except as provided in clause (v) below,
conditions set forth herein or therein or the occurrence of any Default,
(iv) the validity, enforceability, effectiveness or genuineness of this
Agreement or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to be made by the proper Person,
and shall not incur any liability for relying thereon. In determining compliance
with any condition hereunder to the making of a Credit Extension, that by its
terms must be fulfilled to the satisfaction of a Lender or the L/C Issuer, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or the L/C Issuer unless the Administrative Agent shall have received
notice to the contrary from such Lender or the L/C Issuer prior to the making of
such Loan or the issuance of such Credit Extension. The Administrative Agent may
consult with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facility provided
for herein as well as activities as Administrative Agent.

The Administrative Agent may at any time give notice of its resignation to the
Lenders, the L/C Issuer and the Borrower. Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, in consultation with the
Borrower, to appoint a successor, which

 

73



--------------------------------------------------------------------------------

shall be a bank with an office in the United States, or an Affiliate of any such
bank with an office in the United States. If no such successor shall have been
so appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may on behalf of the Lenders
and the L/C Issuer, appoint a successor Administrative Agent meeting the
qualifications set forth above; provided that if the Administrative Agent shall
notify the Borrower and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (1) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the L/C Issuer under any of the
Loan Documents, the retiring Administrative Agent shall continue to hold such
collateral security until such time as a successor Administrative Agent is
appointed) and (2) all payments, communications and determinations provided to
be made by, to or through the Administrative Agent shall instead be made by or
to each Lender and the L/C Issuer directly, until such time as the Required
Lenders appoint a successor Administrative Agent as provided for above in this
Section. Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder, such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring (or retired)
Administrative Agent, and the retiring Administrative Agent shall be discharged
from all of its duties and obligations hereunder or under the other Loan
Documents (if not already discharged therefrom as provided above in this
Section). The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the retiring Administrative
Agent’s resignation hereunder and under the other Loan Documents, the provisions
of this Article and Section 9.03 shall continue in effect for the benefit of
such retiring Administrative Agent, its sub agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Administrative Agent was acting as Administrative Agent.

Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as L/C Issuer and Swing Line
Lender. Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, (a) such successor or an affiliate thereof shall succeed to and
become vested with all of the rights, powers, privileges and duties of the
retiring L/C Issuer and Swing Line Lender, (b) the retiring L/C Issuer and Swing
Line Lender shall be discharged from all of their respective duties and
obligations hereunder or under the other Loan Documents, and (c) the successor
L/C Issuer shall issue letters of credit in substitution for the Letters of
Credit, if any, outstanding at the time of such succession or make other
arrangements satisfactory to the retiring L/C Issuer to effectively assume the
obligations of the retiring L/C Issuer with respect to such Letters of Credit.
Each Lender and the L/C Issuer acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender and based on
such documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Lender and the L/C
Issuer also acknowledges that it will, independently and without reliance upon
the Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its

 

74



--------------------------------------------------------------------------------

own decisions in taking or not taking action under or based upon this Agreement,
any related agreement or any document furnished hereunder or thereunder.

The banks (or Affiliates thereof) identified in this Agreement as a “syndication
agent,” “documentation agent” or “book manager” or Arrangers shall not have any
right, power, liability, responsibility or duty under this Agreement other than
those applicable to all banks herein.

In case of the pendency of any proceeding under any Debtor Relief Laws or any
other judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise.

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuer and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuer and the Administrative Agent and their respective agents and counsel and
all other amounts due to the Lenders, the L/C Issuer and the Administrative
Agent under Sections 2.06, 2.12 and 9.03) allowed in such judicial proceeding;
and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the L/C Issuer, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.12
and 9.03.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or the L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or the L/C Issuer in any such proceeding.

The Lenders and the L/C Issuer irrevocably authorize the Administrative Agent,
at its option and in its discretion to release any Guarantor from its
obligations under the Guaranty if such Person ceases to be a Subsidiary as a
result of a transaction permitted hereunder.

 

75



--------------------------------------------------------------------------------

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release any Guarantor
from its obligations under the Guaranty pursuant to this Article VIII.

ARTICLE IX

Miscellaneous

Section 9.01 Notices.

(a) General. Except in the case of notices and other communications expressly
permitted to be given by telephone, all notices and other communications
provided for herein shall be in writing and shall be delivered by hand or
overnight courier service, mailed by certified or registered mail or sent by
telecopy, as follows:

(1) if to the Borrower, Administrative Agent, Swing Line Lender or L/C Issuer,
to the notice address set forth on Schedule 9.01; and

(2) if to any other Lender, to it at its address (or telecopy number) set forth
in its Administrative Questionnaire.

Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto. All notices and
other communications given to any party hereto in accordance with the provisions
of this Agreement shall be deemed to have been given on the date of receipt.

(b) Electronic Communications. Notices and other communications to the Lenders
and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or the L/C Issuer pursuant to Article
II if such Lender or the L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at

 

76



--------------------------------------------------------------------------------

its e-mail address as described in the foregoing clause (i) of notification that
such notice or communication is available and identifying the website address
therefor.

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender, the L/C Issuer
or any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of the Borrower’s or
the Administrative Agent’s transmission of Borrower Materials through the
Internet, except to the extent that such losses, claims, damages, liabilities or
expenses are determined by a court of competent jurisdiction by a final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Agent Party; provided, however, that in no event shall any
Agent Party have any liability to the Borrower, any Lender, the L/C Issuer or
any other Person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages).

(d) Change of Address, Etc. Each of the Borrower, the Administrative Agent, the
L/C Issuer and the Swing Line Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
other parties hereto. Each other Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
Borrower, the Administrative Agent, the L/C Issuer and the Swing Line Lender. In
addition, each Lender agrees to notify the Administrative Agent from time to
time to ensure that the Administrative Agent has on record (i) an effective
address, contact name, telephone number, telecopier number and electronic mail
address to which notices and other communications may be sent and (ii) accurate
wire instructions for such Lender. Furthermore, each Public Lender agrees to
cause at least one individual at or on behalf of such Public Lender to at all
times have selected the “Private Side Information” or similar designation on the
content declaration screen of the Platform in order to enable such Public Lender
or its delegate, in accordance with such Public Lender’s compliance procedures
and applicable Law, including United States Federal and state securities Laws,
to make reference to Borrower Materials that are not made available through the
“Public Side Information” portion of the Platform and that may contain material
non-public information with respect to the Borrower or its securities for
purposes of United States Federal or state securities laws.

(e) Reliance by Administrative Agent, L/C Issuer and Lenders. The Administrative
Agent, the L/C Issuer and the Lenders shall be entitled to rely and act upon any
notices (including telephonic Borrowing Requests and Loan Notices) purportedly
given by or on behalf of the Borrower even if (i) such notices were not made in
a manner specified herein, were

 

77



--------------------------------------------------------------------------------

incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof. The Borrower shall indemnify the
Administrative Agent, the L/C Issuer, each Lender and the Related Parties of
each of them from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice purportedly given by or on behalf of the
Borrower. All telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.

Section 9.02 Waivers; Amendments. (a) No failure or delay by the Administrative
Agent, the L/C Issuer or any Lender in exercising any right or power hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right or power, or any abandonment or discontinuance of steps to
enforce such a right or power, preclude any other or further exercise thereof or
the exercise of any other right or power. The rights and remedies of the
Administrative Agent, the L/C Issuer and the Lenders hereunder are cumulative
and are not exclusive of any rights or remedies that they would otherwise have.
No waiver of any provision of this Agreement or consent to any departure by the
Borrower or any other Loan Party therefrom shall in any event be effective
unless the same shall be permitted by paragraph (b) of this Section, and then
such waiver or consent shall be effective only in the specific instance and for
the purpose for which given. Without limiting the generality of the foregoing,
the making of a Loan or issuance of a Letter of Credit shall not be construed as
a waiver of any Default, regardless of whether the Administrative Agent, any
Lender or the L/C Issuer may have had notice or knowledge of such Default at the
time.

(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified, except pursuant to an agreement or agreements in writing entered into
by the Borrower and the Required Lenders or by the Borrower and the
Administrative Agent with the consent of the Required Lenders; provided that no
such agreement shall (i) increase the Commitment of any Lender without the
written consent of such Lender or increase the Swing Line Commitment of any
Swing Line Lender without the written consent of such Swing Line Lender,
(ii) reduce the principal amount of any Loan or L/C Disbursement or reduce the
rate of interest thereon, or reduce any fees payable hereunder, or change the
manner of computation of any financial ratio (including any change in any
applicable defined term) used in determining the Applicable Rate that would
result in a reduction of any interest rate on any Loan or Letter of Credit or
any fee payable hereunder without the written consent of each Lender directly
affected thereby, (iii) postpone the scheduled date of payment of the principal
amount of any Loan or L/C Disbursement, or any interest thereon, or any fees
payable hereunder, or reduce the amount of, waive or excuse any such payment, or
postpone the scheduled date of expiration of any Commitment, without the written
consent of each Lender affected thereby, (iv) change Section 2.18(b) or (c) in a
manner that would alter the pro rata sharing of payments required thereby,
without the written consent of each Lender, (v) change any of the provisions of
this Section or the definition of “Required Lenders” or any other provision
hereof specifying the number or percentage of Lenders required to waive, amend
or modify any rights hereunder or make any determination or grant any consent
hereunder, without the written consent of each Lender, (vi) waive any condition
set forth in Section 4.01(a) without the written consent of each Lender, or
(vii) release the Guarantors from the Guaranty without the written consent of
each Lender; provided further that no such agreement shall amend, modify or
otherwise affect the rights or

 

78



--------------------------------------------------------------------------------

duties of the Administrative Agent, the L/C Issuer or the Swing Line Lender
hereunder without the prior written consent of the Administrative Agent, the L/C
Issuer or the Swing Line Lender, as the case may be. Notwithstanding the
foregoing, this Agreement may be amended to extend the Maturity Date or to
provide for Additional Credit Commitments in the manner contemplated by
Sections 2.21 and 2.22 and without any additional consents.

Section 9.03 Expenses; Indemnity; Damage Waiver. (a) The Borrower shall pay
(i) all reasonable out-of-pocket expenses incurred by the Administrative Agent
and its Affiliates, including the reasonable fees, charges and disbursements of
counsel (including the allocated costs and expenses of in-house counsel), in
connection with the syndication of the credit facility provided for herein, the
preparation and administration of this Agreement or any amendments,
modifications or waivers of the provisions hereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), (ii) all
reasonable out-of-pocket expenses incurred by the L/C Issuer in connection with
the issuance, amendment, renewal or extension of any Letter of Credit or any
demand for payment thereunder and (iii) all out-of-pocket expenses incurred by
the Administrative Agent, the L/C Issuer or any Lender, including the fees,
charges and disbursements of any counsel (including, in the case of the
Administrative Agent, allocated costs and expenses of in-house counsel) for the
Administrative Agent, the L/C Issuer or any Lender, in connection with the
enforcement or protection of its rights in connection with this Agreement,
including its rights under this Section, or in connection with the Loans made or
Letters of Credit issued hereunder, including all such out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans or Letters of Credit.

(b) The Borrower shall indemnify the Administrative Agent (and any sub-agent
thereof), each Lender and the L/C Issuer, and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses (including the fees, charges and disbursements
of any counsel for any Indemnitee), and shall indemnify and hold harmless each
Indemnitee from all fees and time charges and disbursements for attorneys who
may be employees of any Indemnitee, incurred by any Indemnitee or asserted
against any Indemnitee by any third party or by the Borrower or any other Loan
Party arising out of, in connection with, or as a result of (i) the execution or
delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder, the consummation of the
transactions contemplated hereby or thereby, or, in the case of the
Administrative Agent (and any sub-agent thereof) and its Related Parties only,
the administration of this Agreement and the other Loan Documents, (ii) any Loan
or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by the L/C Issuer to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or release of Hazardous Materials on or from any property
owned or operated by the Borrower or any of its Subsidiaries, or any
Environmental Liability related in any way to the Borrower or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by the Borrower or any
other Loan Party, and regardless of whether any Indemnitee is a party thereto,
IN ALL CASES, WHETHER OR NOT CAUSED BY OR

 

79



--------------------------------------------------------------------------------

ARISING, IN WHOLE OR IN PART, OUT OF THE COMPARATIVE, CONTRIBUTORY OR SOLE
NEGLIGENCE OF THE INDEMNITEE; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee.

(c) To the extent that the Borrower fails to pay any amount required to be paid
by it to the Administrative Agent, the L/C Issuer or Swing Line Lender under
paragraph (a) or (b) of this Section, each Lender severally agrees to pay to the
Administrative Agent, the L/C Issuer or such Swing Line Lender, as the case may
be, such Lender’s Applicable Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount; provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent, the L/C Issuer or such Swing Line
Lender in its capacity as such.

(d) To the extent permitted by applicable law, the Borrower shall not assert,
and hereby waives, any claim against any Indemnitee, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, this
Agreement or any agreement or instrument contemplated hereby, the Transactions,
any Loan or Letter of Credit or the use of the proceeds thereof. No Indemnitee
referred to in subsection (b) above shall be liable for any damages arising from
the use by unintended recipients of any information or other materials
distributed to such unintended recipients by such through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby other than for direct or actual damages resulting from the gross
negligence or willful misconduct of such Indemnitee as determined by a final and
nonappealable judgment of a court of competent jurisdiction.

(e) All amounts due under this Section shall be payable promptly after written
demand therefor.

(f) The agreements in this Section shall survive the resignation of the
Administrative Agent, the L/C Issuer and the Swing Line Lender, the replacement
of any Lender, the termination of the Aggregate Commitments and the repayment,
satisfaction or discharge of all the other Obligations.

Section 9.04 Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
the L/C Issuer that issues any Letter of Credit), except that the Borrower may
not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by the Borrower without such consent shall be null and void) and no
Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an assignee in accordance with the provisions of
subsection (b) of this Section 9.04, or (ii) by way

 

80



--------------------------------------------------------------------------------

of participation in accordance with the provisions of subsection (d) of this
Section 9.04. Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby (including any Affiliate of
the L/C Issuer that issues any Letter of Credit) and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the L/C Issuer and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.

(b) Any Lender may assign to one or more assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans at the time owing to it); provided that (i) each of the
Borrower (except in the case of an assignment to a Lender or an Affiliate of a
Lender), the Administrative Agent, the L/C Issuer and the Swing Line Lender must
give its prior written consent to such assignment (which consent shall not be
unreasonably withheld or delayed), (ii) except in the case of an assignment to a
Lender or an Affiliate of a Lender or an assignment of the entire remaining
amount of the assigning Lender’s Commitment, the amount of the Commitment of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000 unless each of the
Borrower and the Administrative Agent otherwise consents, (iii) each partial
assignment shall be made as an assignment of a proportionate part of all the
assigning Lender’s rights and obligations under this Agreement, except that this
clause (iii) shall not apply to rights in respect of outstanding Competitive
Advances, (iv) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500, (v) the assignee, if it shall not be a Lender,
shall deliver to the Administrative Agent an Administrative Questionnaire in
which the assignee designates one or more Credit Contacts to whom all
syndicate-level information (which may contain material non-public information
about the Borrower and its Related Parties or its securities) will be made
available and who may receive such information in accordance with the assignee’s
compliance procedures and applicable laws, including Federal and state
securities laws and (vi) no such assignment shall be made to any Person that,
through its lending offices, is not capable of lending the applicable
Alternative Currencies to the relevant Borrowers without the imposition of any
additional Indemnified Taxes; and provided further that any consent of the
Borrower otherwise required under this paragraph shall not be required if an
Event of Default under Article VII has occurred and is continuing. Subject to
acceptance and recording thereof pursuant to paragraph (d) of this Section, from
and after the effective date specified in each Assignment and Assumption the
assignee thereunder, to the extent not already a party hereto, shall become a
party hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have (in addition to any such rights and obligations theretofore
held by it) the rights and obligations of a Lender under this Agreement, and the
assigning Lender thereunder shall, to the extent of the interest assigned by
such Assignment and Assumption, be released from its obligations under this
Agreement (and, in the case of an Assignment and Assumption covering all of the
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.15, 2.16, 2.17 and 9.03). Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this paragraph shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (e) of this Section.

 

81



--------------------------------------------------------------------------------

(c) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices in The City of New York a copy of
each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal amount of the Loans and L/C Disbursements owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and the Borrower, the Administrative Agent,
the L/C Issuer and the Lenders may treat each Person whose name is recorded in
the Register pursuant to the terms hereof as a Lender hereunder for all purposes
of this Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower, the L/C Issuer and any Lender at any
reasonable time and from time to time upon reasonable prior notice.

(d) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.

(e) Any Lender may, without the consent of the Borrower, the Administrative
Agent, the L/C Issuer or any Swing Line Lender, sell participations to one or
more banks or other entities (a “Participant”) in all or a portion of such
Lender’s rights and obligations under this Agreement (including all or a portion
of its Commitment and the Loans and L/C Disbursements owing to it); provided
that (i) such Lender’s obligations under this Agreement shall remain unchanged,
(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations and (iii) the Borrower, the Administrative
Agent, the L/C Issuer and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.02(b) that affects such Participant.
Subject to paragraph (f) of this Section, the Borrower agrees that each
Participant shall be entitled to the benefits of Sections 2.15, 2.16 and 2.17 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section. To the extent permitted by
law, each Participant, if notice of such Participant is given to the Borrower,
also shall be entitled to the benefits of Section 9.08 as though it were a
Lender, provided such Participant agrees to be subject to Section 2.18(c) as
though it were a Lender.

(f) A Participant shall not be entitled to receive any greater payment under
Section 2.15 or 2.17 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent. A Participant that would be a Foreign Lender

 

82



--------------------------------------------------------------------------------

if it were a Lender shall not be entitled to the benefits of Section 2.17 unless
the Borrower is notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Borrower, to comply with
Section 2.17(e) as though it were a Lender.

(g) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

(h) The words “execution,” “signed,” “signature,” and words of like import in
any Assignment and Assumption shall be deemed to include electronic signatures
or the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based recordkeeping system, as the case may be, to the extent and
as provided for in any applicable Law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state Laws based on the Uniform
Electronic Transactions Act.

Section 9.05 Survival. All covenants, agreements, representations and warranties
made by the Borrower herein and in the certificates or other instruments
delivered in connection with or pursuant to this Agreement shall be considered
to have been relied upon by the other parties hereto and shall survive the
execution and delivery of this Agreement and the making of any Loans and
issuance of any Letters of Credit, regardless of any investigation made by any
such other party or on its behalf and notwithstanding that the Administrative
Agent, the L/C Issuer or any Lender may have had notice or knowledge of any
Default or incorrect representation or warranty at the time any credit is
extended hereunder, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any L/C Disbursement or any
fee or any other amount payable under this Agreement is outstanding and unpaid
or any Letter of Credit is outstanding and so long as the Commitments have not
expired or terminated. The provisions of Sections 2.15, 2.16, 2.17 and 9.03 and
Article VIII shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the Loans
and L/C Disbursements, the expiration or termination of the Letters of Credit
and the Commitments or the termination of this Agreement or any provision
hereof.

Section 9.06 Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, any notes
issued pursuant to it and any separate letter agreements with respect to fees
payable to the Administrative Agent constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and

 

83



--------------------------------------------------------------------------------

thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by telecopy shall be effective as delivery
of a manually executed counterpart of this Agreement.

Section 9.07 Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

Section 9.08 Right of Setoff; Payments Set Aside. (a) If an Event of Default
shall have occurred and be continuing, each of the Lenders and the L/C Issuer
and each of their respective Affiliates is hereby authorized at any time and
from time to time, to the fullest extent permitted by law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final)
at any time held and other obligations at any time owing by such Lender or
Affiliate to or for the credit or the account of the Borrower against any of and
all the obligations of the Borrower now or hereafter existing under this
Agreement held by such Lender or the L/C Issuer, as the case may be,
irrespective of whether or not such Lender shall have made any demand under this
Agreement and although such obligations may be unmatured. The rights of each
Lender and the L/C Issuer under this Section are in addition to other rights and
remedies (including other rights of setoff) which such Lender and the L/C Issuer
may have.

(b) To the extent that any payment by or on behalf of the Borrower is made to
the Administrative Agent, the L/C Issuer or any Lender, or the Administrative
Agent, the L/C Issuer or any Lender exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent,
the L/C Issuer or such Lender in its discretion) to be repaid to a trustee,
receiver or any other party, in connection with any proceeding under any Debtor
Relief Law or otherwise, then (a) to the extent of such recovery, the obligation
or part thereof originally intended to be satisfied shall be revived and
continued in full force and effect as if such payment had not been made or such
setoff had not occurred, and (b) each Lender and the L/C Issuer severally agrees
to pay to the Administrative Agent upon demand its applicable share (without
duplication) of any amount so recovered from or repaid by the Administrative
Agent, plus interest thereon from the date of such demand to the date such
payment is made at a rate per annum equal to the applicable Overnight Rate from
time to time in effect, in the applicable currency of such recovery or payment.
The obligations of the Lenders and the L/C Issuer under clause (b) of the
preceding sentence shall survive the payment in full of the Obligations and the
termination of this Agreement.

Section 9.09 Governing Law; Jurisdiction; Consent to Service of Process.
(a) This Agreement shall be construed in accordance with and governed by the law
of the State of New York.

(b) The Borrower hereby irrevocably and unconditionally submits, for itself and
its property, to the nonexclusive jurisdiction of the Supreme Court of the State
of New York

 

84



--------------------------------------------------------------------------------

sitting in New York County and of the United States District Court of the
Southern District of New York, and any appellate court from any thereof, in any
action or proceeding arising out of or relating to this Agreement, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by law, in such Federal court. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement shall affect any
right that the Administrative Agent, the L/C Issuer or any Lender may otherwise
have to bring any action or proceeding relating to this Agreement against the
Borrower or its properties in the courts of any jurisdiction.

(c) The Borrower hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement in any court referred to in paragraph
(b) of this Section. Each of the parties hereto hereby irrevocably waives, to
the fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.

Section 9.10 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

Section 9.11 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

Section 9.12 Confidentiality. (a) Each of the Administrative Agent, the L/C
Issuer and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (i) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (ii) to the
extent requested by

 

85



--------------------------------------------------------------------------------

any regulatory authority, (iii) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process (in which event, the
party receiving such subpoena or legal process will, if permitted, as promptly
as practicable give notice thereof to the Borrower and use reasonable efforts,
at the expense of the Borrower, to cooperate with the Borrower in seeking a
protective order), (iv) to any other party to this Agreement, (v) in connection
with the exercise of any remedies hereunder or any suit, action or proceeding
relating to this Agreement or the enforcement of rights hereunder, (vi) subject
to an agreement containing provisions substantially the same as those of this
Section and naming the Borrower as a third party beneficiary (in the absence of
a provision naming the Borrower as a third party beneficiary, the applicable
Lender hereby agrees to use its reasonable efforts, at the expense of the
Borrower, upon the request of the Borrower to enforce such agreement), to
(A) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or (B) any
counterparty to, or any prospective counterparty to (or such counterparty or
prospective counterparty’s advisors), any swap, securitization or derivative
transaction referenced to credit or other risks arising under this Agreement,
(vii) with the consent of the Borrower or (viii) to the extent such Information
(A) becomes publicly available other than as a result of a breach of this
Section or (B) becomes available to the Administrative Agent, the L/C Issuer or
any Lender on a nonconfidential basis from a source other than the Borrower not
known by it to be bound by obligations of confidentiality. For the purposes of
this Section, “Information” means all information received from the Borrower
relating to the Borrower or its business, other than any such information that
is available to the Administrative Agent, the L/C Issuer or any Lender on a
nonconfidential basis prior to disclosure by the Borrower; provided that, in the
case of information received from the Borrower after the date hereof, such
information is clearly identified at the time of delivery as confidential. Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

(b) EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION 9.12(a)
FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC
INFORMATION CONCERNING THE BORROWER AND ITS RELATED PARTIES OR THEIR RESPECTIVE
SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES REGARDING
THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL
NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW,
INCLUDING FEDERAL AND STATE SECURITIES LAWS. ALL INFORMATION, INCLUDING REQUESTS
FOR WAIVERS AND AMENDMENTS, FURNISHED BY THE BORROWER OR THE ADMINISTRATIVE
AGENT PURSUANT TO, OR IN THE COURSE OF ADMINISTERING, THIS AGREEMENT WILL BE
SYNDICATE-LEVEL INFORMATION, WHICH MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION
ABOUT THE BORROWER AND ITS RELATED PARTIES OR ITS RESPECTIVE SECURITIES.
ACCORDINGLY, EACH LENDER REPRESENTS TO THE BORROWER AND THE ADMINISTRATIVE AGENT
THAT IT HAS IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO
MAY RECEIVE INFORMATION THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN

 

86



--------------------------------------------------------------------------------

ACCORDANCE WITH ITS COMPLIANCE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL
AND STATE SECURITIES LAWS.

Section 9.13 Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate.

Section 9.14 Judgment Currency. (a) If, for the purpose of obtaining judgment in
any court, it is necessary to convert a sum owing hereunder in one currency into
another currency, each party hereto agrees, to the fullest extent that it may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures in the relevant jurisdiction the first
currency could be purchased with such other currency on the Business Day
immediately preceding the day on which final judgment is given.

(b) The obligations of the Borrower in respect of any sum due to any party
hereto or any holder of the obligations owing hereunder (the “Applicable
Creditor”) shall, notwithstanding any judgment in a currency (the “Judgment
Currency”) other than the currency in which such sum is stated to be due
hereunder (the “Agreement Currency”), be discharged only to the extent that, on
the Business Day following receipt by the Applicable Creditor of any sum
adjudged to be so due in the Judgment Currency, the Applicable Creditor may in
accordance with normal banking procedures in the relevant jurisdiction purchase
the Agreement Currency with the Judgment Currency; if the amount of the
Agreement Currency so purchased is less than the sum originally due to the
Applicable Creditor in the Agreement Currency, the Borrower agrees, as a
separate obligation and notwithstanding any such judgment, to indemnify the
Applicable Creditor against such loss. The obligations of the Borrower contained
in this Section 9.14 shall survive the termination of this Agreement and the
payment of all other amounts owing hereunder.

Section 9.15 USA Patriot Act. Each Lender hereby notifies the Borrower that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Act”), it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Lender to identify the Borrower in accordance with the Act.

Section 9.16 No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower and each other Loan Party acknowledges and agrees, and
acknowledges its Affiliates’ understanding, that: (i) (A) the arranging and
other services regarding this Agreement provided by the Administrative Agent and
the Arrangers are arm’s-length commercial transactions between the Borrower,
each other Loan Party and their respective Affiliates, on the one hand, and the
Administrative Agent and the Arrangers, on the other hand, (B) each of the
Borrower and the other Loan Parties has consulted

 

87



--------------------------------------------------------------------------------

its own legal, accounting, regulatory and tax advisors to the extent it has
deemed appropriate, and (C) the Borrower and each other Loan Party is capable of
evaluating, and understands and accepts, the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents; (ii) (A) the
Administrative Agent and the Arrangers each is and has been acting solely as a
principal and, except as expressly agreed in writing by the relevant parties,
has not been, is not, and will not be acting as an advisor, agent or fiduciary
for the Borrower, any other Loan Party or any of their respective Affiliates, or
any other Person and (B) neither the Administrative Agent nor either Arranger
has any obligation to the Borrower, any other Loan Party or any of their
respective Affiliates with respect to the transactions contemplated hereby
except those obligations expressly set forth herein and in the other Loan
Documents; and (iii) the Administrative Agent and the Arrangers and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrower, the other Loan Parties
and their respective Affiliates, and neither the Administrative Agent nor either
Arranger has any obligation to disclose any of such interests to the Borrower,
any other Loan Party or any of their respective Affiliates. To the fullest
extent permitted by law, each of the Borrower and the other Loan Parties hereby
waives and releases any claims that it may have against the Administrative Agent
and either Arranger with respect to any breach or alleged breach of agency or
fiduciary duty in connection with any aspect of any transaction contemplated
hereby.

 

88



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

TERADATA CORPORATION, as Borrower by  

/s/ Stephen Scheppmann

Name:   Stephen Scheppmann Title:   Chief Financial Officer



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Administrative Agent and as L/C Issuer by  

/s/ Aileen Supeña

Name:   Aileen Supeña Title:   Vice President BANK OF AMERICA, N.A., as a Lender
by  

/s/ Aileen Supeña

Name:   Aileen Supeña Title:   Vice President



--------------------------------------------------------------------------------

CITIBANK, N.A., as Co-Documentation Agent by  

/s/ Ross Levitsky

Name:   Ross Levitsky Title:   Vice President CITIBANK, N.A., as a Lender by  

/s/ Ross Levitsky

Name:   Ross Levitsky Title:   Vice President



--------------------------------------------------------------------------------

FIFTH/THIRD BANK, as Co-Documentation Agent by  

/s/ David O’Neal

Name:   David O’Neal Title:   Vice President FIFTH/THIRD BANK, as a Lender by  

/s/ David O’Neal

Name:   David O’Neal Title:   Vice President



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Syndication Agent, by  

/s/ Diane Faunda

Name:   Diane Faunda Title:   Senior Vice President JPMORGAN CHASE BANK, N.A.,
as a Lender by  

/s/ Sean M. Story

Name:   Sean M. Story Title:   Associate



--------------------------------------------------------------------------------

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as Co-Documentation Agent by  

/s/ Masakazu Sato

Name:   Masakazu Sato Title:   Deputy General Manager THE BANK OF
TOKYO-MITSUBISHI UFJ, LTD., as a Lender by  

/s/ Masakazu Sato

Name:   Masakazu Sato Title:   Deputy General Manager



--------------------------------------------------------------------------------

Standard Chartered Bank, as a Lender: by:  

/s/ Benjamin Velazquez

Name:   Benjamin Velazquez A2657

Title:

 

 

Director

Syndications, Americas

by:  

/s/ Robert K. Reddington

Name:   Robert K. Reddington Title:  

AVP/Credit Documentation

Credit Risk Control

Standard Chartered Bank N.Y.



--------------------------------------------------------------------------------

THE BANK OF NEW YORK, as a Lender by:  

/s/ Mark F. Johnston

Name:   Mark F. Johnston Title:   Vice President